Exhibit 10.1

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of September 28,
2016 (the “Effective Date”), by and between AdvanSix Inc., a Delaware
corporation (“AdvanSix”), on behalf of itself and the other members of the
AdvanSix Group, and Honeywell International Inc., a Delaware corporation
(“Honeywell”), on behalf of itself and the other members of the Honeywell Group.
AdvanSix and Honeywell shall collectively be referred to as the “Parties,” and
each individually a “Party.” Each Party or any member of its Group providing
services or occupancy rights hereunder shall be a “Provider,” and each Party or
any member of its Group receiving services or occupancy rights hereunder shall
be a “Recipient.” The term the “Business” as used herein shall mean either the
AdvanSix Business or the Honeywell Business, as applicable. Capitalized terms
used in this Agreement but not otherwise defined herein shall have the meanings
ascribed to such terms in the Separation Agreement (as defined below).

 

WHEREAS, in connection with the contemplated Spin-Off of AdvanSix and
concurrently with the execution of this Agreement, Honeywell and AdvanSix are
entering into a Separation and Distribution Agreement (the “Separation
Agreement”);

 

WHEREAS, following the Spin-Off, each Party desires to provide to the other, and
to receive from the other, certain services, subject to the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

SERVICES

 

SECTION 1.01. Services to be Provided to the AdvanSix Group.

 

(a) In General.

 

(i) Commencing immediately after the Distribution, and in accordance with the
terms and conditions of this Agreement, Honeywell shall provide, or shall cause
the applicable members of the Honeywell Group to provide, to AdvanSix or the
applicable members of the AdvanSix Group in connection with

 

 

the conduct of the AdvanSix Business the services described on Schedule A hereto
(the “AdvanSix Services”).

 

(ii) Honeywell may, in its sole discretion and without any written notice to
AdvanSix engage, or cause the applicable members of the Honeywell Group to
engage, one or more parties (including any third parties) to provide some or all
of the AdvanSix Services; provided that (x) Honeywell shall be responsible for
the performance or non-performance of any such parties and (y) such parties
agree in writing to be bound by confidentiality provisions at least as
restrictive to them as the terms of Section 6.01 of this Agreement.

 

(iii) Commencing immediately after the Distribution, and in accordance with the
terms and conditions of this Agreement, Honeywell shall, and shall cause the
applicable members of the Honeywell Group to, pay, perform, discharge and
satisfy, as and when due, its and their respective obligations as Recipients
under this Agreement.

 

SECTION 1.02. Services to be Provided to the Honeywell Group.

 

(a) In General.

 

(i) Commencing immediately after the Distribution, and in accordance with the
terms and conditions of this Agreement, AdvanSix shall provide, or shall cause
the applicable members of the AdvanSix Group to provide, to Honeywell or the
applicable members of the Honeywell Group in connection with the conduct of the
Honeywell Business the services described on Schedule B hereto (the “Honeywell
Services” and, together with the AdvanSix Services, the “Services”).

 

(ii) AdvanSix may, in its sole discretion and without any written notice to
Honeywell engage, or cause the applicable members of the AdvanSix Group to
engage, one or more parties (including any Affiliates of the AdvanSix Group or
any third parties) to provide some or all of the Honeywell Services; provided,
that (x) AdvanSix shall be responsible for the performance or non-performance of
any such parties and (y) such parties agree in writing to be bound by
confidentiality provisions at least as restrictive to it as the terms of Section
6.01 of this Agreement.

 

(iii) Commencing immediately after the Distribution, and in accordance with the
terms and conditions of this Agreement, AdvanSix shall, and shall cause the
applicable members of the AdvanSix Group to, pay, perform, discharge and
satisfy, as and when due, its and their respective obligations as Recipients
under this Agreement.

 

SECTION 1.03. Service Coordinators. Honeywell and AdvanSix shall each nominate a
representative to act as the primary contact person with respect to the
performance of the Services (each, a “Service Coordinator”). Unless otherwise
agreed

2

 

upon by the Parties, all communications relating to this Agreement and to the
Services provided hereunder shall be directed to the Service Coordinators. On or
prior to the Distribution Date, each Party shall provide to the other Party the
name and relevant contact information for each respective Party’s initial
Service Coordinators. Either Party may replace its Service Coordinator at any
time by providing notice in accordance with Section 11.01 of this Agreement. The
Service Coordinators will consult and coordinate with each other on a regular
basis and no less frequently than monthly during the term of this Agreement.

 

SECTION 1.04. Standard of Performance. (a) Each Provider shall (and shall cause
any party performing the Services on its behalf to) (i) perform its Services in
compliance with applicable Law and (ii) use commercially reasonable efforts,
skill and judgment in providing its Services hereunder, in a manner consistent
with past practice up to one year prior to the Distribution Date (the standards
identified in the preceding subclauses (i) and (ii), collectively the “Service
Standards”). If the Provider has not provided such Services (or substantially
similar services) during the one year prior to the Distribution Date, then the
Services shall be performed in a competent and professional manner consistent
with industry standards. The Services shall be used solely for the operation of
the applicable Business for substantially the same purpose as used by the
applicable Recipient immediately prior to the Distribution Date.

 

(b) Subject to Section 3.04, in the event of a material failure (the “Material
Failure”) of a Provider to perform any of its Services in accordance with the
Service Standards, the applicable Recipient will provide the Provider with
written notice of such Material Failure, and the Provider will use commercially
reasonable efforts to remedy such failure as soon as reasonably possible from
the date of such notice. Without prejudice to the foregoing, if the Provider is
not able to remedy a Material Failure within thirty (30) days of its receipt of
written notice that a Material Failure has occurred, the dispute resolution
procedures set forth in Section 11.10(a) will apply; provided, however, that in
the event that the Executive Committee (as such term is defined in Section
11.10(a)) is unable to resolve the Dispute in accordance with Section 11.10(a),
then the Recipient may obtain replacement services and the Provider shall pay
the reasonable out-of-pocket cost of any such replacement services, less the
amount the Recipient would have paid pursuant to this Agreement for such
Services if performed by the Provider. If the Recipient chooses to obtain the
replacement services, (i) the Recipient may terminate the affected Services upon
notice and the Provider will no longer provide such Services to the Recipient,
or (ii) after the Provider remedies the Material Failure, the Recipient may
request that the Provider resume providing the affected Services.

 

SECTION 1.05. Cooperation. (a) Each Party and its Service Providers shall, and
shall use commercially reasonable efforts to cause any party performing the
Services on their behalf to, cooperate with the other Party and the other
members of its Group in all matters relating to the provision and receipt of the
Services and to minimize the expense, distraction and disturbance to the other
Party’s business, and shall perform all obligations hereunder in good faith and
in accordance with principles of fair dealing.

3

 

(b) Each Party and its Recipients will use commercially reasonable efforts to
provide information and documentation reasonably required by each Provider to
perform the Services, as applicable, in the manner they were provided in the
ordinary course prior to the Distribution Date, and will use commercially
reasonable efforts to make available, as reasonably requested by each Provider,
sufficient resources and timely decisions, approvals and acceptances in order
that each Provider may perform its obligations under the Agreement in a timely
and efficient manner.

 

(c) Each Party and its Service Providers shall follow, and shall use
commercially reasonable efforts to cause any party performing the services on
their behalf to follow, the policies, procedures and practices, including all
environmental policies, of the other Party and its Recipients applicable to the
Services that are in effect as of the Distribution Date and of which such Party
has been reasonably informed.

 

(d) A failure of any Recipient to act in accordance with this Section 1.05 that
prevents any Provider from providing a Service hereunder shall relieve such
Provider of its obligation to provide such Service until such time as the
failure has been cured; provided, that such Provider has previously notified
such Recipient in writing of such failure. Notwithstanding the foregoing,
neither Party shall have any obligation to purchase, upgrade, enhance or
otherwise modify any computer hardware, software or network environment
currently used by such Party in connection with its Business, or to provide any
support or maintenance services for any computer hardware, software or network
environment that has been upgraded, enhanced or otherwise modified from the
computer hardware, software or network environments that are currently used by
such Party in connection with its Business.

 

(e) To the extent that any third-party proprietor of information or software to
be disclosed or made available to any Recipient in connection with performance
of the Services hereunder requires a specific form of non-disclosure agreement
as a condition of its consent to use of the same for the benefit of the
Recipient or to permit the Recipient access to such information or software, the
Recipient will, as a condition to the receipt of such portion of the Services,
execute (and will cause its employees and Affiliates to execute, if required)
any such form.

 

(f) Within the first 45 days following the Distribution Date, the Parties may
agree to include within the scope of this Agreement other services that have
historically been provided to the AdvanSix Business by the Honeywell Group or
the Honeywell Business by the AdvanSix Group, as applicable, in each case that
are within the same functional categories as those listed on the Schedules (such
services, the “Other Services”). If a Party identifies an Other Service it
desires to use, it shall notify the other Party and the Parties shall discuss in
good faith the terms under which such Other Services may be provided to the
applicable Business by the relevant Group. If the Parties agree to include any
Other Service within the scope of this Agreement, such Other Service shall be
added to the relevant Schedule and shall be deemed to be a “Service” for all
purposes hereunder, and the applicable Provider shall provide it pursuant to the
terms of this Agreement. The charges for the Other Service will be determined on
a basis consistent

4

 

with the methodology for determining the charges for other Services as provided
in Section 4.01 of this Agreement.

 

SECTION 1.06. Migration Projects. Subject to Section 10.01(b), prior to the end
of the applicable Term, each Provider will provide the Recipient, upon written
request (the “Project Work Request”), with such reasonable support as may be
necessary to migrate the Services to the Recipient’s internal organization or to
a third party provider (the “Project Work”), including without limitation
exporting and providing (subject to applicable Law) all relevant data and
information of the applicable Recipient from the systems of the applicable
Provider or any party performing the Services on its behalf; provided, however,
for avoidance of doubt, that the Recipient shall bear any portion of the cost of
Project Work associated with the setup of such Recipient’s data warehousing
infrastructure or hosting environment. After the Provider receives the Project
Work Request, the Parties shall meet to discuss and agree on the scope and cost
of the Project Work, taking into consideration the Provider’s then-available
resources. Where required for migrating the Services, Recipient’s Personnel will
be granted reasonable access to the respective facilities of the Provider during
normal business hours. Project Work may be out-sourced to external service
partners (including those involving conversion programs or other programming, or
extraordinary management supervision and/or coordination); provided that the
Provider shall be responsible for the performance or non-performance of such
partners. Each Party shall pay its internal and third party costs incurred in
connection with all Project Work performed by such Party’s Personnel; provided
that the Recipient shall bear the costs of all third party providers engaged in
completing a Project Work.

 

SECTION 1.07. The Parties acknowledge that any Provider may make changes from
time to time in the manner of performing Services if the Provider is making
similar changes in performing the same or substantially similar Services for
itself or other members of its Group; provided, however, that, unless expressly
contemplated in Schedule A or Schedule B hereto, such changes shall not affect
the Fees for such Service payable by the Recipient under this Agreement or
decrease the manner, scope, time frame, nature or quality or level of the
Services provided to the Recipient, except upon prior written approval of the
Recipient.

 

SECTION 1.08. No Provider shall be authorized by, or shall have any
responsibility under, this Agreement to manage the affairs of the business of
any Recipient.

5

 

ARTICLE II
REAL ESTATE

 

SECTION 2.01. Occupancy Rights. Each Provider set forth on Schedule E, with
respect to the location set forth on such Schedule opposite such Provider’s name
(each, a “Shared Real Property”), hereby grants to the Recipient set forth on
such Schedule opposite such Shared Real Property, a limited license for
reasonable use and access to the space utilized by such Recipient or any member
of its Group in the conduct of the Recipient’s Business as of the Distribution
Date, for the sole purpose of transitioning the Recipient’s Business and in
accordance with the terms, covenants and conditions of this Article II. The
Recipient’s right to use and access the applicable Shared Real Property shall be
consistent with the use and access afforded to the Recipient’s Business as of
the Distribution Date. The Recipient’s use shall include the right to use the
fixtures, improvements and furnishings located within the Shared Real Property
consistent with such use as of the Distribution Date.

 

SECTION 2.02. Use. The Recipient shall use the applicable Shared Real Property
(and the furnishings contained therein) for the same purposes as such Shared
Real Property is utilized as of the Distribution Date and for no other purpose.
The Shared Real Property may be occupied only by the Personnel of the applicable
Recipient reasonably required in furtherance of the activities of the
Recipient’s Business or the other purposes set forth in this Agreement. The
Recipient shall be responsible for pickup and delivery of goods at any common
shipping dock at any Shared Real Property, and any shipments shall include
proper labeling to distinguish the Recipient’s goods from the Provider’s goods.

 

SECTION 2.03. License Fee. Each Recipient shall pay a monthly gross license fee
for its Shared Real Property as set out on Schedule E (each, a “Monthly License
Fee”). The Monthly License Fee for each Shared Real Property shall be payable in
advance on or before the first (1st) day of each calendar month of the term of
the license. The Monthly License Fee for any period during the respective
license term which is for less than one month shall be prorated.

 

SECTION 2.04. License Term. The license granted under this Article II will be
effective as of immediately after the Distribution and will automatically expire
at the earlier of (I) the end of the period set forth in Schedule E with respect
to each Shared Real Property, or (II) the expiration date of the relevant
underlying lease pertaining to each Shared Real Property (in which case the
Provider shall provide to the Recipient written notice 30 days prior to such
expiration).

 

SECTION 2.05. Access and Common Areas. Unless otherwise specified on Schedule E,
the Recipient (including its Personnel) shall access the applicable Shared Real
Property through existing employee entrances designated by the Provider. Access
to any other areas (“Other Areas”) in, on or about the applicable Shared Real
Property (including conference room(s), break area(s), designated smoking
area(s), restroom(s), machine shop(s), shipping/receiving area(s) and
cafeteria(s) other than to the extent located within the Shared Real Property)
shall be as otherwise designated by the Provider

6

 

in its reasonable discretion. Except as otherwise expressly provided herein, the
Recipient shall not access any other areas.

 

SECTION 2.06. Compliance with Sellers’ Policies. The Recipient shall comply with
the Provider’s reasonable policies and procedures, security requirements and
rules and regulations with respect to the applicable Shared Real Property and
the Recipient’s occupancy of such Shared Real Property. Such policies may be
changed from time to time upon reasonable prior notice at the applicable
Provider’s sole reasonable discretion.

 

SECTION 2.07. Insurance. Each Party agrees, during the term of this license, to
cause its Recipients under this Article II to carry and maintain (i) commercial
general liability insurance with a single combined liability limit of $5,000,000
per occurrence and (ii) workers compensation/employer’s liability insurance with
a liability limit of $1,000,000 per occurrence, and in the case of the policies
described in clauses (i) and (ii), naming the applicable Provider (and other
parties as may be reasonably required) as an additional insured, against
liability with respect to accidents occurring on, in or about the applicable
Shared Real Property or arising out of the use and occupancy of such Shared Real
Property by the Recipient and its Personnel and visitors. All such insurance
policies shall contain a waiver of subrogation in the applicable Provider’s
favor. The Parties acknowledge that the Providers shall have no responsibility
to insure or actively maintain any Recipient’s personal property, including any
Recipient’s equipment and trade fixtures, located in the Shared Real Property.
Notwithstanding the aforesaid liability limits, said limits shall not diminish
or otherwise impact or affect the obligations of the Parties and their
Recipients hereunder. The policy(s) maintained by the applicable Recipient shall
be issued by a company licensed to do business in the country where the Shared
Real Property is located and the applicable Recipient shall deposit a
certificate evidencing the same with the applicable Provider on or before the
Effective Date. During the term of the license granted in Section 2.01, the
applicable Providers under this Article II shall maintain insurance policies for
the Shared Real Property as in effect as of the Effective Date.

 

SECTION 2.08. Surrender. Upon the expiration or termination of the license
granted under this Article II, each Recipient shall, at its sole cost and
expense, (i) remove their personal property, equipment, trade fixtures and other
goods and effects, and repair any damage to the Shared Real Property resulting
from such removal, and (ii) otherwise quit and deliver up the Shared Real
Property peaceably and quietly and in as good order and condition as the same
were in on the Distribution Date, reasonable wear and tear, damage by fire and
the elements excepted. In the event any Recipient fails to repair and perform
the aforementioned facilities restoration and otherwise deliver the Shared Real
Property as set forth above, the Provider or any member of its Group shall have
the right to make said reasonable repairs and reasonably perform such facilities
restoration, charge such Recipient or any member of its Group the reasonable
costs of such repairs and restoration, and such Recipient or any member of its
Group shall reimburse the Provider or the member of its Group, as applicable,
within thirty (30) days of receipt of invoice. Any property left in the Shared
Real Property after the expiration

7

 

or termination of the license granted under this Article II shall be deemed to
have been abandoned and the property of the Providers to dispose of as the
Providers deem expedient and at the sole cost and expense of the Recipients.

 

SECTION 2.09. License Rights. The rights granted herein in favor of each
Recipient are in the nature of a license and shall not create any leasehold or
other estate or possessory rights in Shared Real Property, and if the license
granted under this Article II expires or is terminated, the Recipient shall
vacate the Shared Real Property, and any occupancy or activity of the Recipient
thereafter in the Shared Real Property shall be considered a trespass.

 

SECTION 2.10. Relocation. Each Provider shall have the right, at its cost, to
relocate the applicable Recipient to other area(s) of each Shared Real Property
by providing the Recipient reasonable advance notice, provided that such
relocation does not reduce the rights of the Recipient or increase the
obligations of the Recipient under this Agreement or unreasonably interrupt the
day-to-day operations of the Recipient’s Business.

 

SECTION 2.11. Alterations. The Recipient shall not make any alterations,
additions or improvements to the Shared Real Property.

 

SECTION 2.12. Controlling Provisions. In the event of a conflict between the
terms of this Article II and any other provision in this Agreement with regard
to the right to use the Shared Real Property specified in this Article II, the
terms of Article II shall control. In the event of a conflict between the terms
of this Agreement and the terms set forth on Schedule E attached hereto, the
terms of Schedule E shall control.

 

ARTICLE III

LIMITATIONS

 

SECTION 3.01. General Limitations. Unless expressly provided otherwise herein:
(i) the Providers shall be required to provide the Services hereunder only to
the extent that such Services were provided to the applicable Business in the
ordinary course prior to the Distribution Date and (ii) the Services provided by
the Providers hereunder shall be available only for the purposes of conducting
the applicable Business. Notwithstanding anything to the contrary in this
Agreement, no Provider will be required to perform or cause to be performed any
of the Services for the benefit of any other person other than the applicable
Recipient or a member of such Recipient’s Group.

 

SECTION 3.02. Third-Party Limitations. (a) Nothing in this Agreement shall be
deemed to require the provision of any Service by any Provider to any Recipient
if the provision of such Service requires the consent, waiver or approval from,
or notification to, any third party (including a Governmental Authority),
whether under applicable Law, by the terms of any contract to which such
Provider or other member of its Group is a party or otherwise, unless and until
such consent, waiver or approval has

8

 

been obtained or such notification has been made. Furthermore, each Party
acknowledges and agrees that the Services provided by a Provider through third
parties or using third party Intellectual Property are subject to the terms and
conditions of any applicable agreements between the Provider of such Service and
such third parties (such agreements, the “Third Party Agreements”). The
Recipient will be responsible for obtaining, and shall pay all costs of
obtaining, any consents, waivers or approvals and making any notifications that
may be necessary (including under the Third Party Agreements or any new Third
Party Agreements) to permit Services to be provided hereunder. Each Provider
shall use commercially reasonably efforts to assist the Recipient in obtaining
any necessary consent (including any necessary licenses, waivers or approvals
and making any necessary notifications) in order to provide such Services under
this Agreement (including with respect to the Third Party Agreements or any new
Third Party Agreements; it being understood that each Recipient shall only be
granted access to Third Party Agreements during the term of this Agreement, and
upon expiration of the applicable service term shall procure its own standalone
license with the applicable third party provider).

 

(b) The Provider will not be required to provide the Recipient access to such
third party Intellectual Property or to use such third party Intellectual
Property in the performance of Services if doing so would not be permitted by
the applicable Third Party Agreements with such third parties.

 

SECTION 3.03. Compliance with Laws. (i) Neither Party shall provide, or cause to
be provided, any Service to the extent that the provision of such Service would
require such Party, the other members of its group or any of their respective
Personnel to violate (a) any applicable Law, (b) any policies and/or procedures
of such Party designed to respond to applicable Law, or (c) in any material
respect, any other policies and/or procedures of such Party in existence on the
Distribution Date. If a Party cannot provide a Service due to (c) above or
because provision of such Service would require the consent, waiver or approval
of any third-party (including a Governmental Authority) and such consent, waiver
or approval has not been obtained prior to the Distribution, the Parties shall
cooperate in good faith to identify an acceptable alternative arrangement to
provide the affected Service sufficient for the purposes of the other Party and,
if mutually agreed, the modified or alternative Service shall be added to the
relevant Schedule and the Provider shall provide it pursuant to the terms of
this Agreement; provided, that if the alternative arrangement results from (c)
above, the Party providing such Service shall bear any additional costs
resulting from such acceptable alternative arrangement.

 

SECTION 3.04. Force Majeure. The Parties shall use commercially reasonable
efforts to provide, or cause to be provided, the Services without interruption.
In the event that any Provider is wholly or partially prevented from, or delayed
in, providing one or more Services, or one or more Services are interrupted or
suspended, by reason of events beyond its reasonable control (including acts of
God, act of Governmental Authority, act of the public enemy or due to fire,
explosion, accident, floods, embargoes, epidemics, war, acts of terrorism,
nuclear disaster, civil unrest and/or

9

 

riots, civil commotion, insurrection, severe or adverse weather conditions, lack
of or shortage of electrical power, malfunctions of equipment or software, or
any other cause beyond the reasonable control of the Provider whose performance
is affected by such event (each, a “Force Majeure Event”)), the Provider shall
promptly give notice of any such Force Majeure Event to the Recipient and shall
indicate in such notice the effect of such event on its ability to perform
hereunder and the anticipated duration of such event. The Provider shall not be
obligated to deliver the affected Services during such period, and the Recipient
shall not be obligated to pay for any Services not delivered; provided that, for
the duration of a Force Majeure Event, the Provider shall use commercially
reasonable efforts to avoid or remove such Force Majeure Event, and shall use
commercially reasonable efforts to resume its performance under this Agreement
with the least practicable delay. If the suspension of the Provider’s
performance continues for more than two (2) consecutive months as a result of a
Force Majeure Event, the Recipient may terminate this Agreement with respect to
the affected Service by giving written notice to the Provider.

 

SECTION 3.05. Title to Equipment; Management and Control; Reservation of Rights.
(a) All procedures, methods, systems, strategies, tools, equipment, facilities
and other resources used by any Provider in connection with the provision of
Services (the “Equipment”) shall remain the property of such Provider and,
except as otherwise provided herein, shall at all times be under the sole
direction and control of such Provider.

 

(b) Except as otherwise expressly provided herein, management of and control
over, the provision of the Services (including the determination or designation
at any time of the Equipment, employees and other resources to be used in
connection with the provision of the Services) shall reside solely with the
Provider. All Personnel providing the Services will remain at all times, and be
deemed to be, employees or representatives solely of the Provider responsible
for providing such Services (or any parties performing the Services on its
behalf) for all purposes, and not to be employees or representatives of the
Recipient. Without limiting the generality of the foregoing, all labor matters
relating to any employees of a Party shall be within the exclusive control of
such Party, and the other Party shall take no action affecting such matters.
Such Party shall provide for and pay the compensation and other benefits of such
employees, including salary, health, accident and workers’ compensation benefits
and all taxes and contributions which an employer is required to pay relating to
the employment of employees. No Party shall be liable to the other Party or to
any of its Personnel for such Party’s failure to perform its compensation,
benefit or tax obligations. In no event shall either Party be obligated to
maintain the employment of any specific employee; provided that such Party shall
remain responsible for the performance of the Services in accordance with this
Agreement.

 

SECTION 3.06. Interim Basis Only. Each Party acknowledges that the purpose of
this Agreement is to provide Services to the other Party on an interim basis.
Accordingly, at all times from and after the Distribution Date, each of
Honeywell and AdvanSix shall, subject to the terms and conditions of this
Agreement, use its respective

10

 

commercially reasonable efforts to make or obtain any approvals, permits or
licenses, implement any computer systems and take, or cause to be taken, any and
all other actions necessary or advisable for it to provide the Services for
itself as soon as practicable after the date hereof and terminate this Agreement
with respect to each Service prior to the Term for such Service set forth
herein.

 

ARTICLE IV

PAYMENT

 

SECTION 4.01. Fees. In connection with each Service, each Recipient shall pay to
the Provider (a) the fees as set forth in the applicable Schedule with respect
to such Service, (b) any third party fees, costs and expenses which are charged
to the Provider in connection with provision of the Services to the Recipient;
and (c) any other fees as agreed to by the Parties in writing (collectively, the
“Fees”). At the option of the Provider, it may elect to have one of the members
of its Group provide a Service hereunder and submit an invoice for the
applicable Fees to the Recipient on its behalf.

 

SECTION 4.02. Extension of Services. If, for any reason, the provision of any
Services or access to any Shared Real Property extends beyond the applicable
service period or access period set forth in the Schedules attached hereto, the
Fees payable each month beyond the initial service period or access period with
respect to such Services or access to such Shared Real Property shall be
automatically and permanently increased by ten percent (10%).

 

SECTION 4.03. Billing and Payment Terms. (a) All amounts due under this
Agreement shall be billed and paid for in the following manner (i) each Party
shall invoice the other Party on a monthly basis (such invoice to set forth a
description of the Services provided and reasonable documentation to support the
charges thereon (including, where applicable, reasonable documentation as to
such Party’s cost allocation and third party costs in respect of such charges),
which invoice and documentation shall be in the same level of detail and in
accordance with the procedures for invoicing as provided to the Provider’s other
businesses) for all Services that such Party delivered or caused to be delivered
during the preceding month, (ii) each such invoice shall be payable within 30
days after the date of the invoice and (iii) payment of all invoices in respect
of the Services provided hereunder shall be made in U.S. Dollars.

 

(b) If any invoice is not paid in full within sixty (60) days after the date of
the invoice, interest shall accrue on the unpaid amount at the annual rate equal
to the “Prime Rate” as reported on the thirtieth day after the date of the
invoice in The Wall Street Journal (or, if such day is not a business day, the
first business day immediately after such day), calculated on the basis of a
year of 360 days and the actual number of days elapsed between the end of the
thirty (30)-day payment period and the actual payment date.

 

(c) If there is a Dispute (as defined in Section 11.10) between the Parties
regarding the amounts shown as billed to a Recipient on any invoice, the
relevant Provider

11

 

shall, upon the written request of such Recipient, furnish such reasonable
documentation to substantiate the amounts billed including listings of the
dates, times and amounts of the Services in question where applicable and
practicable. Delivery of such documentation shall constitute written notice of a
Dispute pursuant to Section 11.10, and the provisions of Section 11.10 shall
apply to such Dispute. The Recipient may withhold any payments subject to a
Dispute; provided, that any disputed payments, to the extent ultimately
determined to be payable to the Provider, shall bear interest as set forth in
Section 4.03(b).

 

SECTION 4.04. Sales Taxes. All consideration under this Agreement is exclusive
of any sales, use, excise, transfer, value-added, goods or services, or similar
Tax excluding all other Taxes, including Taxes based upon or calculated by
reference to income, receipts or capital or withholding Taxes) imposed against
or on Services (“Sales Taxes”) provided hereunder, and such Sales Taxes will be
added to the Fees where applicable. Such Sales Taxes shall be separately stated
on the relevant invoice to the Recipient. The Recipient shall be responsible for
any such Sales Taxes and shall remit such Sales Taxes to the Provider (and such
Provider shall remit such amounts to the applicable taxing authority); provided
that (a) in the case of value-added Taxes, the Recipient shall not be obligated
to pay such Taxes unless the Provider has issued to the Recipient a valid
value-added tax (“VAT”) invoice in respect thereof, and (b) in the case of all
Sales Taxes, the Recipient shall not be obligated to pay such Sales Taxes if and
to the extent that the Recipient has provided any valid exemption certificates
or other applicable documentation that would eliminate or reduce the obligation
to collect and/or pay such Sales Taxes.

 

SECTION 4.05. No Offset. Except as set forth in Section 4.03(c), no Recipient
shall withhold any payments to its Provider under this Agreement in order to
offset payments due to such Recipient pursuant to this Agreement, the Separation
Agreement, any Ancillary Agreement or otherwise, unless such withholding is
mutually agreed by the Parties or is provided for in the final ruling of a court
having jurisdiction pursuant to Section 11.10(c). Any required adjustment to
payments due hereunder will be made as a subsequent invoice.

 

SECTION 4.06. Funding of Payroll. Payroll checks disbursed by or at the
direction of Honeywell or a member of the Honeywell Group as part of the
Services shall be funded in immediately available funds to an account as
directed by Honeywell or such Group member on the day the checks are issued to
employees of the Recipient; provided that the Recipient has received 48 hours’
advance written notice of the amount required. Direct deposit of payroll will be
funded on payday (alternately referred to as the settlement date); provided that
the Recipient has received 48 hours’ advanced written notice of the amount
required.

 

SECTION 4.07. Customer Receipt Payments and Bank Account Transition Process. (a)
For a period of twelve (12) months following the Distribution (“Customer Receipt
Payment Period”), in the event any payments related to trade receivables
intended for the AdvanSix Group or the Honeywell Group (the “Intended Payee”) is
incorrectly received by any member of the other Group (the “Customer

12

 

Receipt Payee”) such Customer Receipt Payee will, as soon as reasonably
practicable, but in no event in more than 10 Business Days following receipt of
such payment, send the applicable Intended Payee through wire transfer an amount
equal to the value of such payment (each, a “Customer Receipt Payment”).

 

(b) For each Customer Receipt Payment, the Customer Receipt Payee must provide
the applicable customer(s) payment details to allow the Intended Payee to
identify the customer(s) and the related transaction(s) associated with the
Customer Receipt Payment, including each customer’s name, accounts receivable
account number and payment amount. On or prior to the Distribution Date, each
Party shall provide the other Party with the relevant contact information of the
persons to send this information.

 

(c) The Intended Payee will pursue corrections to the banking details
internally. If payments are not being sent to the correct bank account of the
Intended Payee within thirty (30) days following the Distribution, the Customer
Receipt Payee will send a letter to the respective customer every month,
informing the customer of the need to use the correct bank account as designated
by the Intended Payee. If payments continue to be incorrectly sent for eleven
(11) months after the Distribution, the Customer Receipt Payee and the Intended
Payee will send a final joint letter one month prior to the expiration of the
Customer Receipt Payment Period.

 

(d) Each Party agrees to not send the other Party any Customer Receipt Payments
from customers found on the U.S. Treasury Office of Foreign Assets Control’s
Specially-designated Nationals List or from any countries with which U.S.
persons are prohibited from conducting business. Each Party agrees to not accept
Customer Receipt Payments made in cash. Each Party agrees to immediately notify
the other Party of any Customer Receipt Payments falling within the scope of
this Section 4.07(d) and to cooperate with the other Party in taking any action
recommended by the other Party in connection with such Customer Receipt
Payments.

 

(e) All Customer Receipt Payments made by any Customer Receipt Payee to any
Intended Payee hereunder shall be made by a wire transfer of immediately
available funds in U.S. Dollars to a bank account designated in writing by the
Intended Payee entitled to receive payment. Customer Receipt Payments may be
bundled or sent on a per payment basis.

 

(f) All bank fees incurred for transmitting Customer Receipt Payments pursuant
to this Section 4.07 will be paid by the Intended Payee and may be deducted from
the applicable Customer Receipt Payments sent to the Intended Payee by the
Customer Receipt Payee.

13

 

ARTICLE V

ACCESS AND SECURITY

 

SECTION 5.01. Access; Work Policy.

 

(a) At all times during the Term, each Party shall provide, and shall cause its
Affiliates and third parties to provide, the other Party and its Personnel
reasonable ingress to and egress from its facilities and premises, and
reasonable access to its equipment and Personnel, for any purpose connected with
the delivery or receipt of Services hereunder, the exercise of any right under
this Agreement or the performance of any obligations required by this Agreement.
“Personnel” shall mean, with respect to any Party, the employees, directors,
officers, agents, counsel, accountants, in-house attorneys, independent
contractors and other professional consultants of (i) such Party, (ii) the
Affiliates of such Party and (iii) any third parties engaged by such Party or
its Affiliates to provide a Service.

 

(b) Each Party’s Personnel shall comply with the other Party’s safety and
security regulations applicable to each specific site or facility while working
at such site or facility. Except as otherwise agreed to by the Parties, each
Party’s Personnel shall observe the working hours, working rules, and holiday
schedules of the other Party while working on the premises of the other Party.

 

SECTION 5.02. Security Level; Additional Security Measures.

 

(a) The Parties shall work together and will render such reasonable access for
review as necessary, to ensure that, when providing Services, they are each able
to maintain their current level of physical and electronic security during the
Term.

 

(b) Any Provider may take physical or information security measures that affect
the manner in which Services are provided, so long as the substance or overall
functionality of any affected Services remains the same as it was prior to the
Distribution Date; provided, that the Recipient shall be given reasonable, prior
written notice of any such physical or information security measures that are
material.

 

(c) The Parties acknowledge that following the Spin-Off, AdvanSix will develop
an enterprise resource planning (“ERP”) system separate from and independent of
Honeywell’s SAP ERP system (“AdvanSix’s ERP System”).

 

(i) If AdvanSix decides to use SAP as its ERP system, the Parties agree to
install security controls during implementation to prevent access to the other
Party’s confidential information, and each shall have the option of permitting a
one-time audit, at the expense of the other Party requesting the audit, by an
independent consultant identified and selected by the other Party and reasonably
acceptable to the audited Party to confirm that the controls are in place,
functioning appropriately, and that the Party audited is otherwise in compliance
with the terms of this paragraph. The security controls shall be proposed by
AdvanSix and Honeywell in collaboration, and shall be reasonably agreed to by
both Parties prior to implementation on Honeywell’s SAP and AdvanSix’s ERP
Systems. No later than 30 days prior to operationalization of AdvanSix’s ERP
system, both Parties shall permanently delete from their respective Systems and
destroy all confidential information pertaining to the other Party, including
any digital media including such information, and, at the request and option of
the other Party, provide evidence reasonably satisfactory to the other Party
that such deletion and destruction has occurred and/or allow another one-time
audit by an independent consultant identified and selected by the other Party,
at the cost of the other Party requesting the audit, and reasonably acceptable
to the audited Party to confirm such deletion and destruction has occurred.

 

(ii) If AdvanSix decides to use an ERP system other than SAP, the requirements
provided in (i), supra, shall apply. In addition, AdvanSix shall identify in
writing the system AdvanSix intends to use and the process and security controls
AdvanSix will implement to separate the Honeywell confidential information from
the AdvanSix confidential information and ensure that Honeywell confidential
information is not included in the AdvanSix ERP System. The process proposed by
AdvanSix shall be approved by Honeywell, such approval not to be unreasonably
withheld, prior to the implementation of AdvanSix’s ERP System.

 

(iii) Notwithstanding the foregoing paragraphs (i) and (ii) of this Section, if
a Change of Control Transaction as defined in Section 5.04(e) occurs, the
provisions of Section 5.04(e) govern both Parties’ handling of each other’s
confidential information.

 

SECTION 5.03. Security Breaches. In the event of a security breach that relates
to the Services, the Parties shall, subject to any applicable Law, cooperate
with each other regarding the timing and manner of (a) notification to their
respective customers, potential customers, employees and/or agents concerning a
breach or potential breach of security and (b) disclosures to appropriate
Governmental Authorities.

 

SECTION 5.04. Systems Security. (a) If either Party or its Personnel will be
given access to any of the computer systems or software of the other Party or
any party performing the Services on its behalf (“Systems”) in connection with
the performance of the Services, the accessing Party and its Personnel shall
comply with all system security policies, procedures and requirements related to
the Systems (as amended from time to time, the “Security Regulations”) in effect
as of the Effective Date and of

14

 

which such accessing Party or its Personnel has been reasonably informed, and
will not tamper with, compromise or circumvent any security or audit measures
employed by such the Party granting such access and its Personnel.

 

(b) Each Party and its Affiliates shall use commercially reasonable efforts to
ensure that only those of their respective Personnel who are specifically
authorized to have access to the Systems of the other Party gain such access,
and to prevent unauthorized access, use, destruction, alteration or loss of
information contained therein, including notifying its Personnel regarding the
restrictions set forth in this Agreement and establishing appropriate policies
designed to effectively enforce such restrictions.

 

(c) If, at any time, either Party determines that any Personnel of the other
Party or its Affiliates has sought to circumvent, or has circumvented, its
Security Regulations, that any unauthorized Personnel of the other Party or its
Affiliates has accessed its Systems or that any Personnel of the other Party or
its Affiliates has engaged in activities that may lead to the unauthorized
access, use, destruction, alteration or loss of data, information or software,
such Party shall immediately terminate any such Personnel’s access to the
Systems and immediately notify the other Party.

 

(d) Honeywell, AdvanSix and their respective Personnel, shall access and use
only those Systems, and only such data and information within such Systems to
which it has been granted the right to access and use. Any Party shall have the
right to deny the Personnel of the other Party access to such Party’s Systems,
after prior written notice and consultation with the other Party, in the event
the Party reasonably believes that such Personnel pose a security concern.

 

(e) If a Party or any of its Affiliates is a party to a Change in Control
Transaction, as defined below, such Party shall promptly, but no later than 30
days prior to the close of the Change in Control Transaction, permanently delete
from its Systems and destroy all confidential Information pertaining to the
other Party or its Affiliates and, at the request and option of such Party,
provide evidence reasonably satisfactory to the other Party that such deletion
and destruction has occurred and/or allow an audit by an independent consultant
identified and selected by the other Party and reasonably acceptable to the
Party to confirm such deletion and destruction has occurred. As used herein, a
“Change in Control Transaction” means (i) the acquisition (whether by merger,
consolidation, share exchange, business combination, recapitalization,
liquidation, dissolution, equity investment, joint venture or otherwise) by any
person or group (or the shareholders of any person) of more than 50% of the
assets of a Party and its subsidiaries, taken as a whole (based on the fair
market value thereof), or assets comprising 50% or more of the consolidated
revenues or EBITDA of a Party and its subsidiaries, taken as a whole, including
in any such case through the acquisition of one or more subsidiaries of a Party
or (ii) acquisition in any manner (including through a tender offer or exchange
offer) by any person or group (or the shareholders of any person) of more than
50% of a Party’s equity securities.

 

SECTION 5.05. Records and Inspection Rights. During the term of this Agreement
and for seven (7) years thereafter or in accordance with their respective
corporate records retention policies, whichever is longer, each Party agrees to
maintain accurate records arising from or related to any Service provided
hereunder, including accounting records and documentation produced in connection
with the provision of any Service. Upon reasonable written notice from a
Recipient, the applicable Provider shall

15

 

make available to such Recipient or its Personnel (i) at such Recipient’s sole
expense, reasonable access to or, at such Provider’s expense, copies of, the
records with respect to such Service during regular business hours, and (ii)
electronic copies of any such records (to the extent such records have not been
migrated to the Recipient), in which case the Recipient shall reimburse the
Provider for reasonable out-of-pocket expenses incurred in providing the
Recipient with any such electronic records.

 

ARTICLE VI

CONFIDENTIALITY

 

SECTION 6.01. Confidential Information. Each Party hereby acknowledges that
confidential Information of such Party or members of its Group may be exposed to
the Personnel of the other Party or its Group as a result of the activities
contemplated by this Agreement. Each Party agrees, on behalf of itself and its
Affiliates, that such Party’s obligation to use and keep confidential such
Information of the other Party or its Group shall be governed by Sections
7.01(c) and 7.08 of the Separation Agreement.

 

ARTICLE VII

INTELLECTUAL PROPERTY AND DATA

 

SECTION 7.01. Ownership of Data and Intellectual Property. (a) Each Party shall
own all data and information (i) provided by it to the other Party in connection
with its receipt of Services or (ii) created by or for the other Party solely on
behalf of it in relation to the provision of Services (collectively, “Service
Receiver Data”).

 

(b) Upon the request of the Recipient, and at Recipient’s expense, any Service
Receiver Data in possession of a Provider shall be promptly provided to the
Recipient in the format in which such Provider maintains such data as of the
time of such request; provided that the Provider may retain the relevant Service
Receiver Data and provide a copy thereof to the Recipient: (i) if necessary for
such Provider to continue to provide the Services during the Term; or (ii) if
such Provider is unable to delete the Service Receiver Data from its archives
using commercially reasonable efforts.

 

(c) All other data, information and Intellectual Property provided by each Party
(including its Affiliates) and their respective licensors and information,
content and software providers in connection with performance of the Services
shall remain the property of such Party (or its Affiliates). Each Party hereby
grants to the other Party and to its Affiliates and any third parties providing
Services under this Agreement a nonexclusive, nontransferable, world-wide,
royalty-free license, for the term of this Agreement, to use the Intellectual
Property owned by the granting Party solely to the extent strictly necessary for
the other Party to perform its obligations under, and for the granting Party to
receive and use the Services as contemplated by, this Agreement, only to the
extent of the interest held by the granting Party or its Affiliates.

16

 

(d) Subject to the terms of the Separation Agreement, each Provider acknowledges
and agrees that it will acquire no right, title or interest (including any
license rights or rights of use) to any work product resulting from the
provision of Services hereunder for the Recipient’s exclusive use and such work
product shall remain the exclusive property of the Recipient. To the extent
title to any such work product vests in the Provider by operation of Law, each
Party hereby assigns (and shall cause any such other Provider to assign) to the
relevant Recipient all right, title and interest in and to such work product,
and the Provider shall provide such assistance and execute such documents as the
Recipient may reasonably request to assign to such Recipient all right, title
and interest in and to such work product. Each Recipient acknowledges and agrees
that it will acquire no right, title or interest (other than a non-exclusive,
perpetual worldwide right of use) to any work product resulting from the
provision of Services hereunder that is not for the Recipient’s exclusive use
and such work product shall remain the exclusive property of the Provider.

 

ARTICLE VIII

LIMITATION OF LIABILITY; DISCLAIMER OF WARRANTIES

 

SECTION 8.01. Limitation of Liabilities. (a) No Party or any of its Affiliates
shall be liable (including any liability for the acts and omissions of its
employees, agents and sub-contractors) to another Party or its Affiliates for
Liabilities in connection with performing Services under this Agreement except
with respect to direct damages arising out of such Party’s willful misconduct or
gross negligence; provided that the foregoing limitation shall not apply to a
Party’s breach of its obligations pursuant to Article IV or Article VI or to
payments in respect of costs or expenses of third party service providers to the
extent expressly provided in Section 1.04(b).

 

(b) Notwithstanding any other provision of this Agreement, no Party or any of
its Affiliates shall be liable for any consequential, indirect or punitive
damages or any damages that are not reasonably foreseeable or are speculative or
remote, unless, in each case, such damages are recovered by a third party in a
Third-Party Claim under Section 9.01 or Section 9.02 pursuant to an order
entered against the indemnified Party or its Affiliates.

 

(c) Notwithstanding anything to the contrary in this Agreement, no Party or its
Affiliates shall be liable for Liabilities incurred by the other Party or its
Affiliates for any action taken or omitted to be taken by such first Party or
its Affiliates under or in connection with this Agreement to the extent such
action or omission arises from actions taken or omitted to be taken by, or the
gross negligence or willful misconduct of, the other Party or its Affiliates or
any authorized Personnel of the other Party or its Affiliates.

 

(d) Without limiting the rights under Section 11.10(d), in no event shall any
Provider or its Affiliates be liable pursuant to Section 9.01 hereof for
Liabilities in excess of the actual amounts payable by any Recipients or their
Affiliates in connection with the Services provided hereunder plus an amount
equal to the amount, if any, of any Insurance Proceeds or Third-Party Proceeds
that are actually received by such Provider in

17

 

accordance with Section 6.04 of the Separation Agreement, which shall apply,
mutatis mutandis, herein.

 

SECTION 8.02. Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ANY AND ALL
REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY,
WITH RESPECT TO THE SERVICES TO BE PROVIDED UNDER THIS AGREEMENT, INCLUDING
WARRANTIES WITH RESPECT TO MERCHANTABILITY, OR SUITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT OF ANY SOFTWARE OR HARDWARE
PROVIDED HEREUNDER, AND ANY WARRANTIES ARISING FROM COURSE OF DEALING, COURSE OF
PERFORMANCE OR TRADE USAGE. NEITHER PARTY, AS A PROVIDER, MAKES ANY
REPRESENTATION OR WARRANTY THAT ANY SERVICE COMPLIES WITH ANY LAW, DOMESTIC OR
FOREIGN.

 

ARTICLE IX
INDEMNIFICATION

 

SECTION 9.01. Indemnification by the Provider. Subject to the terms of Article
VIII and this Article IX, from and after the Distribution Date.

 

(a) AdvanSix in its capacity as a Provider and on behalf of each member of its
Group in its capacity as a Provider, shall indemnify, defend and hold harmless
the Honeywell Indemnitees from and against any and all Liabilities arising from
or in connection with the willful misconduct or gross negligence of AdvanSix or
any member of its Group, in their capacity as a Provider, in connection with the
provision of the Services.

 

(b) Honeywell in its capacity as a Provider and on behalf of each member of its
Group in its capacity as a Provider, shall indemnify, defend and hold harmless
the AdvanSix Indemnitees from and against any and all Liabilities arising from
or in connection with the willful misconduct or gross negligence of Honeywell or
any member of its Group, in their capacity as a Provider, in connection with the
provision of the Services.

 

SECTION 9.02. Indemnification by the Recipient. Subject to the terms of Article
VIII and this Article IX, from and after the Distribution Date,

 

(a) AdvanSix in its capacity as a Recipient and on behalf of each member of its
Group in its capacity as a Recipient, shall indemnify, defend and hold harmless
the Honeywell Indemnitees from and against any and all Liabilities arising from
or in connection with or by reason of this Agreement or any Services provided by
a member of the Honeywell Group hereunder except to the extent such Liabilities
arise out of or in connection with the willful misconduct or gross negligence of
Honeywell or any member of its Group, in their capacity as a Provider, in
connection with the provision of the Services.

18

 

(b) Honeywell in its capacity as a Recipient and on behalf of each member of its
Group in its capacity as a Recipient, shall indemnify, defend and hold harmless
the AdvanSix Indemnitees from and against any and all Liabilities arising from
or in connection with or by reason of this Agreement or any Services provided by
a member of the AdvanSix Group hereunder except to the extent such Liabilities
arise out of or in connection with the willful misconduct or gross negligence of
AdvanSix or any member of its Group, in their capacity as a Provider, in
connection with the provision of the Services.

 

SECTION 9.03. Exclusive Remedies; Procedures. Without limiting the rights under
Section 11.10(d), the remedies and indemnities expressly provided in Section
1.04(b) (with respect to payment of costs associated with replacement services),
Article VIII and this Article IX of this Agreement shall be the sole and
exclusive remedies of the Provider and its Affiliates and the Recipient and its
Affiliates, as applicable, for any Liabilities of any kind or nature (including
any diminution in value) regardless of the form of action through which such
damages are sought (e.g., contract, warranty, tort (including negligence and
strict liability) or otherwise) arising out of, in connection with or under this
Agreement, or in respect of the Services or actions taken by, or omissions of,
any Party in connection with the transactions contemplated hereby. The
indemnification procedures in Section 6.05 of the Separation Agreement shall
apply, mutatis mutandis, to any indemnification claim made under this Agreement.

 

ARTICLE X
TERM AND TERMINATION

 

SECTION 10.01. Term of Agreement. (a) Unless the Parties otherwise agree in
writing, the term of this Agreement shall become effective on the Effective Date
and shall remain in force until the earlier of (a) termination or expiration of
all of the respective Terms and (b) termination in accordance with Section
10.02(a). “Term” shall mean, with respect to each of the Services or the license
granted under Article II, the period of time beginning on the Effective Date and
expiring on the date set forth in the applicable Schedule (it being understood
that if such expiration date falls on any date other than the last day of the
applicable month, the Recipient shall pay the Provider for the Services on a
pro-rata basis with respect to such month), unless earlier terminated pursuant
to Section 10.02(b). Notwithstanding anything to the contrary contained herein,
if the Separation Agreement shall be terminated in accordance with its terms,
this Agreement shall be automatically terminated and void ab initio with no
further action by the Parties and shall be of no further force or effect. The
obligation of any Party to make a payment for Services previously rendered shall
not be affected by the expiration of the Term and shall continue until full
payment is made.

 

(b) Notwithstanding Section 10.01(a), if a Provider does not complete any
Project Work before the expiration of the Term, such Provider shall be required
to continue the Project Work until its completion pursuant to the terms of
Section 1.06.

 

SECTION 10.02. Termination. (a) Termination by Honeywell Group or AdvanSix. This
Agreement may be terminated by either Party (the “Terminating Party”)

19

 

upon written notice to the other Party (which notice, in case of material
breach, shall specify the basis for such claim for breach of this Agreement),
if:

 

(i) the other Party materially breaches this Agreement, the period for
resolution of the Dispute relating to such breach set forth in Section 11.10(a)
and (b) has expired and such breach is not cured, to the reasonable satisfaction
of the Terminating Party, within thirty (30) days of written notice thereof; or

 

(ii) the other Party makes a general assignment for the benefit of creditors or
becomes insolvent, or a receiver is appointed for, or a court approves
reorganization or arrangement proceedings on, such Party.

 

(b) Partial Termination. Except as otherwise described in the Schedules hereto,
any Recipient may, on thirty (30) days’ written notice to the applicable
Provider, terminate its receipt of any Service; provided, however, that the
Recipient shall continue to pay the Fees in respect of such Service for up to
sixty (60) days after delivery of such written notice to the extent the Provider
is unable to terminate third party commitments in respect of such Service
without penalty prior to such date. Any termination notice delivered by the
Recipient shall specify in detail the Service or Services to be terminated, and
the effective date of such termination. Effective upon the termination of such
Service, an appropriate reduction will be made in the aggregate Fees charged to
the Recipient (on a pro rata basis for terminations occurring during the middle
of any monthly period, except to the extent that such Services require the
Provider to make expenditures on a per month basis (in which case the reduction
will be applied beginning from the following month)).

 

SECTION 10.03. Effect of Termination. In the event that this Agreement is
terminated for any reason:

 

(a) Each Party agrees and acknowledges that the obligations of each Party to
provide the Services, or to cause the Services to be provided, hereunder shall
immediately cease. Upon cessation of the Provider’s obligation to provide any
Service, the Recipient shall stop using, directly or indirectly, such Service.

 

(b) Upon request, each Party shall, and shall cause its Affiliates to, return to
the other Party all tangible personal property and books, records or files owned
by such other Party or its Affiliates and third parties and used in connection
with the provision of Services that are in their possession as of the
termination date.

 

(c) The following matters shall survive the termination of this Agreement,
including the rights and obligations of each Party thereunder, in addition to
any claim for breach arising prior to termination: Section 2.03, Section 2.08,
Article IV, Section 5.05, Article VI, Article VII, Article VIII, Article IX, the
last sentence of Section 10.01(a), Section 10.01(b), this Section 10.03 and
Article XI (other than Section 11.12).

20

 

ARTICLE XI
MISCELLANEOUS

 

SECTION 11.01. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be provided in
the manner set forth in the Separation Agreement.

 

SECTION 11.02. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party. Upon any such determination, any such
provision, to the extent determined to be invalid, void or unenforceable, shall
be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.

 

SECTION 11.03. Entire Agreement; Conflict with Separation Agreement. (b) This
Agreement, the Separation Agreement, the other Ancillary Agreements and the
Appendices, Exhibits and Schedules hereto and thereto contain the entire
agreement between the Parties with respect to the subject matter hereof and
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter, and there are no agreements or understandings between the Parties with
respect to the subject matter hereof other than those set forth or referred to
herein or therein. The Parties agree that, in the event of a conflict between
the terms of this Agreement and the Separation Agreement with respect to the
subject matter hereof, the terms of this Agreement shall govern.

 

SECTION 11.04. Waivers. No failure or delay of any Party (or the applicable
member of its Group) in exercising any right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such right or power, or any course of conduct, preclude any other or
further exercise thereof or the exercise of any other right or power. Waiver by
any Party of any default by the other Party of any provision of this Agreement
shall not be deemed a waiver by the waiving Party of any subsequent or other
default.

 

SECTION 11.05. Third Party Rights. Except for the indemnification rights under
this Agreement of any Honeywell Indemnitee or AdvanSix Indemnitee in their
respective capacities as such, (a) the provisions of this Agreement are solely
for the benefit of the Parties hereto and are not intended to confer upon any
Person except the Parties hereto any rights or remedies hereunder and (b) there
are no third-party beneficiaries of this Agreement and this Agreement shall not
provide any third person with any remedy, claim, liability, reimbursement, cause
of action or other right in excess of those existing without reference to this
Agreement.

21

 

SECTION 11.06. Assignability. This Agreement shall be assignable, in whole or in
part, in accordance with the terms of Section 12.03 of the Separation Agreement.

 

SECTION 11.07. Binding Effect. This Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the successors and permitted assigns of
the Parties hereto.

 

SECTION 11.08. Schedules. All Schedules attached hereto are incorporated herein
and expressly made a part of this Agreement as though completely set forth
herein. All references to this Agreement herein or in any of the Schedules shall
be deemed to refer to this entire Agreement, including all Schedules.

 

SECTION 11.09. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of New York, regardless of the Laws
that might otherwise govern under applicable principles of conflicts of Laws
thereof.

 

SECTION 11.10. Dispute Resolution (a) In the event of any dispute, controversy
or claim (a “Dispute”) arising out of or relating to this Agreement (other than
any Sections of this Agreement that contain their own dispute resolution
mechanics, to which this Section 11.10 shall not apply), the Service
Coordinators shall meet (by telephone or in person) no later than five (5)
business days after receipt of notice by a Party of a request for resolution of
a Dispute. The Service Coordinators shall enter into negotiations aimed at
resolving any such Dispute. If the Service Coordinators are unable to reach a
mutually satisfactory resolution of the Dispute within ten (10) business days
after receipt of notice of the Dispute, the Dispute shall be referred to an
Executive Committee comprised of specified transition leaders (the “Executive
Committee”) from Honeywell and AdvanSix. On or prior to the Distribution Date,
each Party shall provide the other Party with the name and relevant contact
information for its respective initial Executive Committee member, and either
Party may replace its Executive Committee members at any time with other members
of similar seniority by providing written notice in accordance with Section
11.01. The Executive Committee will meet (by telephone or in person) during the
next ten (10) business days and attempt to resolve the Dispute. In the event
that the Executive Committee is unable to resolve the Dispute, then the Parties
shall retain all rights with respect to remedies hereunder.

 

(b) If Honeywell and AdvanSix fail to resolve a Dispute within the periods
provided under Section 11.10(a), such dispute shall, at the request of either
Party hereto (a “Mediation Request”), be submitted to non-binding mediation in
accordance with the then current Model Procedure for Mediation of the CPR
Institute for Dispute Resolution (“CPR”), except as modified herein. The
mediation shall be held in New York, New York. The Parties shall have 20 days
from receipt by a Party of a Mediation Request to agree on a mediator. If no
mediator has been agreed upon by the Parties within 20 days of receipt by a
Party (or Parties) of a Mediation Request, then any Party may request (on
written notice to the other Parties), that the CPR appoint a mediator in
accordance with the Procedure. All mediation pursuant to this clause shall be
confidential and shall be treated

22

 

as compromise and settlement negotiations, and no oral or documentary
representations made by the Parties during such mediation shall be admissible
for any purpose in any subsequent proceedings. No Party hereto shall disclose or
permit the disclosure of any information about the evidence adduced or the
documents produced by the other Parties in the mediation proceedings or about
the existence, contents or results of the mediation without the prior written
consent of such other Parties except in the course of a judicial or regulatory
proceeding or as may be required by Law or requested by a Governmental Authority
or securities exchange. Before making any disclosure permitted by the preceding
sentence, the Party intending to make such disclosure shall give the other
Parties reasonable written notice of the intended disclosure and afford the
other Parties a reasonable opportunity to protect its interests. If the Dispute
has not been resolved within 60 days of the appointment of a Mediator, or within
90 days of receipt by a Party of a Mediation Request (whichever occurs sooner),
or within such longer period as the Parties may agree to in writing, then any
Party may file an action on the Dispute in any court having jurisdiction in
accordance with Section 11.10(c).

 

(c) Each Party irrevocably consents to the exclusive jurisdiction, forum and
venue of the Commercial Division of the Supreme Court of the State of New York,
New York County and the United States District Court for the Southern District
of New York over any and all claims, disputes, controversies or disagreements
between the Parties or any of their respective Subsidiaries, Affiliates,
successors and assigns under or related to this Agreement or any document
executed pursuant to this Agreement or any of the transactions contemplated
hereby or thereby. Each of AdvanSix and Honeywell hereby agrees that service of
any process, summons, notice or document by U.S. registered mail to its
respective address set forth in Section 11.01, shall be effective service of
process for any litigation brought against it in any such court. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY
HAVE TO TRIAL BY JURY IN CONNECTION WITH ANY LITIGATION ARISING OUT OF OR
RELATING IN ANY WAY TO THIS AGREEMENT, THE SERVICES OR THE TRANSACTION
CONTEMPLATED HEREBY.

 

(d) Notwithstanding anything herein to the contrary, in the event of any actual
or threatened default in, or breach of, any of the terms, conditions and
provisions of this Agreement, the affected Party shall have the right to
specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
Law or in equity, and all such rights and remedies shall be cumulative. The
other Party shall not oppose the granting of such relief on the basis that money
damages are an adequate remedy. The Parties agree that the remedies at Law for
any breach or threatened breach hereof, including monetary damages, are
inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at Law would be adequate is waived. Any
requirements for the securing or posting of any bond with such remedy are
waived.

 

SECTION 11.11. Construction. The rules of interpretation set forth in Section
12.14 of the Separation Agreement are incorporated by reference into this
Agreement, mutatis mutandis.

23

 

SECTION 11.12. Counterparts. This Agreement may be executed in one or more
counterparts, all of which counterparts shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each Party and delivered to the other Party. This Agreement may be
executed by facsimile or PDF signature and a facsimile or PDF signature shall
constitute an original for all purposes.

 

SECTION 11.13. Relationship of the Parties. Expect as specifically provided
herein, neither Party shall act or represent or hold itself out as having
authority to act as an agent or partner of the other Party or in any way bind or
commit the other Party to any obligations or agreement. Nothing contained in
this Agreement shall be construed as creating a partnership, joint venture,
agency, trust, fiduciary relationship or other association of any kind, each
Party being individually responsible only for its obligations as set forth in
this Agreement. The Parties’ respective rights and obligations hereunder shall
be limited to the contractual rights and obligations expressly set forth herein
on the terms and conditions set forth herein.

 

SECTION 11.14. Further Assurances. From time to time after the date hereof,
without further consideration, each Party shall execute and deliver such formal
license agreements as another Party may reasonably request to evidence any
license provided for herein or contemplated hereby.

 

Signature Page Follows

24

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

  ADVANSIX inc.,       by       /s/ Erin N. Kane       Name: Erin N. Kane    
  Title: President and Chief Executive Officer         honeywell international
inc.,       by       /s/ Jeffrey N. Neuman       Name: Jeffrey N. Neuman    
  Title: Vice President, Corporate Secretary and
  Deputy General Counsel      

 

 

Schedule A

 

Transition Services to be Provided by Honeywell

 

1. Enterprise IT Services         Provider: Honeywell International Inc.     115
Tabor Road     Morris Plains, NJ 07950     Attention:     Telephone:        
Recipient: AdvanSix Resins & Chemicals LLC     115 Tabor Road     Morris Plains,
NJ 07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.         Term: Each Honeywell Enterprise IT
Service will be provided for up to 24 months from the Distribution Date, unless
extended or earlier terminated, in whole or in part, in accordance with the
relevant provisions of this Agreement.         Note: Provider will perform the
services described in the Description of Services.           All of the Services
are subject to any licensing and/or other restrictions, imposed on Honeywell by
software vendors, and all of the Services are subject to any and all agreements,
contracts or commitments Provider has or may have with any third parties.      
    Notwithstanding anything to the contrary contained in this Agreement, or any
of the Schedules attached hereto, in the event Recipient desires to copy any or
all of Provider’s software, including, but not limited to upgrades, that are
embedded in the transition services environment (including, but not limited to,
SAP, BW, APO, Meridum, Toller Portal, Stature, Kronos, and Accolade) (the
“Provider Software”) for use in Recipient’s permanent stand-alone environment
prior to, or after, the expiration of the applicable Term, Recipient shall give
Provider at least thirty (30) days’ prior written notice of such, which shall be
given no later than thirty (30) days before the expiration of the Term (the “Use
Notice”). The Use Notice shall identify which items and upgraded functionality
of the Provider Software that Recipient desires to use in its permanent
stand-alone environment.           During such 30-day period, Recipient and
Provider will negotiate in good faith the amount of the use payment Recipient
shall pay Provider for Recipient’s copying and use of the Provider Software in
Recipient’s permanent stand-alone

S-1

 

    environment, as identified in the Use Notice (the “Use Payment”). Use
Payment shall be determined in accordance with the practice prevailing pre-spin
and reflect proportional remaining depreciation expense at the time of Use
Notice on Providers’ balance sheet. Recipient shall pay Provider the Use Payment
prior to Recipient copying or using any portion of the Provider Software in
Recipient’s permanent stand-alone environment. Additionally, Recipient will
continue to pay the monthly charges described herein relating to the Provider
Software, and be entitled to receive the related support and services described
herein, until the earlier of: (A) the expiration of the Term, at which time
Recipient may no longer use any portion of the Provider Software, including, but
not limited to, use in its permanent stand-alone environment, nor shall
Recipient continue to receive services or support in connection thereto, and (B)
Provider and Recipient mutually agreeing in writing the amount of the Use
Payment for the Provider Software described in the Use Notice, and such amount
is paid to Provider.           Upon Provider’s receipt of the Use Payment, (1)
Provider will deliver to Recipient a digital media copy of the Provider Software
including desired upgraded functionality described in the Use Notice, and (2)
upon such delivery, Provider will not be required to provide services or support
in connection with the Provider Software, nor shall Provider be liable for any
damages whatsoever relating to the Provider Software or Recipient’s copying or
use of the Provider Software in Recipient’s permanent stand-alone environment.

 

Description of Enterprise IT Services:

 

1. Application Hosting (AH) Backup: Administration of backup systems for the
server environment. Major activities include supervision and technical support
of the external device.

 

2. AH Backup – Core: Administration of disk storage space outside of the server
environment. Major activities include supervision and technical support of the
external device.

 

3. AH Cloud: Consumption of metered cloud usage outside of Provider’s
environment. Major activities include data consumed, supervision and technical
support of the external cloud usage.

 

4. AH Cloud – Connected Platform – Core: Consumption of metered cloud usage
outside of the Honeywell environment. Major activities include data consumed,
supervision and technical support of the external cloud usage.

 

5. AH Hardware Lease: Payment of lease costs of AH hardware such as server,
enterprise computing appliance and workstation.

 

6. AH Hardware Maintenance: Administration of AH hardware maintenance by
outsourced suppliers. Major activities include supervision and technical
support.

 

7. AH IAM – Core: All support services required to manage day to day operations
for LDAP and Active Directory accounts in a network environment. These services
include, but are not necessary limited to, the following: account maintenance,
directory synchronization, storage and maintenance.

 

8. AH IMAC: Functions performed by outsourced suppliers for standard or
non-standard activity to either install, move, add or change equipment for a
Provider project request.

S-2

 

9. AH Other: Administration of service requests requiring resource usage
(specifically with respect to time and materials) for AH out of warranty by the
outsource supplier. Administration of the distributed computing functions not
addressed in previous categories by the outsource suppliers including software
license renewals. Major activities include supervision, technical support,
actual software license renewal, user account administration, account
maintenance, access controls and management of profiles.

 

10. AH SAP Basis Support: Administration of the SAP function by the outsourced
third party supplier. Major activities include supervision and technical
support.

 

11. AH Shared Hosting: Administration of shared server and data base functions
by the outsourced third party supplier. Major activities include supervision and
technical support.

 

12. AH Software Maintenance: Payment of costs for license administration and
maintenance of AH software by outsourced suppliers. Major activities include
supervision, licensing and technical support.

 

13. AH Storage: Administration of AH storage by the outsource supplier.

 

14. AH Storage – GFS Core: Administration of AH storage, GFS core, by the
outsource supplier.

 

15. AH Storage – Storage Core: Administration of storage, storage core by the
outsource supplier.

 

16. AH Support: Functions performed by the outsourced supplier for service and
labor of server and workstation services. Major activities include supervision
and technical support.

 

17. Communication Services (CS) Collaboration Support: Microsoft Exchange and
Active Directory support.

 

18. CS EVAN: Administration of the WAN router and LAN services router network
function necessary to connect each site to the network by the outsource
supplier. Major activities include supervision and technical support.

 

19. CS Hardware Lease: Payment of lease costs of AH hardware such as server,
enterprise computing appliance and workstation.

 

20. CS Hardware Maintenance: Administration of AH hardware maintenance by
outsourced suppliers. Major activities include supervision and technical
support.

 

21. CS LEC: Administration of the local phone service. Major activities include
supervision and technical support.

 

22. CS Long Distance: Administration of the long distance function by the
outsource supplier. Major activities include supervision and technical support.

 

23. CS MACD: Perform functions by outsourced suppliers for standard or
non-standard activity to either install, move, add or change equipment for a
Provider project request

 

24. CS Other: Administration of the telecom functions not addressed in previous
CS categories by the outsource suppliers. Major activities include supervision,
technical support, user account administration, account maintenance, access
controls and management of profiles

 

25. CS Wireless LAN – Core: Administration of the wireless access, gateway, or
function by the outsource supplier. Major activities include supervision,
customer support, gateway administration, and technical support.

S-3

 

26. DT Desktop Support: Management and technical support for active desktop
assets provided by outsource supplier.

 

27. DT Hardware Lease: Payment of costs for desktop and laptop leases,
peripherals, early terms and buyouts.

 

28. DT Printer Services: Administration of print device leases, cost per copy,
labor, early terms and buyouts. Major activities include management and
technical support.

 

29. HD Helpdesk Calls: Administration of the helpdesk function by the outsource
supplier. Major activities include supervision and technical support.

 

30. HD Helpdesk Calls – Core: Administration of the helpdesk function by the
outsource supplier. Major activities include supervision and technical support.

 

31. Provider Connected Person: Provide all support services required to manage
day to day operations for each connected person in a network environment. These
services include, but are not necessary limited to, the following: LDAP and
active directory account maintenance, directory synchronization, storage and
maintenance; mail and messaging; Lync communication, account maintenance,
directory synchronization, storage and maintenance.

 

32. Security Other – DLP Core: Administration of the information technology
security functions not addressed in previous categories by outsourced suppliers.
Major activities include supervision, technical support, user account
administration, account maintenance, access controls and management.

 

33. Security Other – Firewall Core: Administration of the information technology
security functions not addressed in previous categories by outsourced suppliers.
Major activities include supervision, technical support, user account
administration, account maintenance, access controls and management.

 

34. SS Cellular: Administration of the cellular function by the outsource
supplier. Major activities include supervision and technical support.

 

35. SS PDA Administration of the remote access across functional PDA/MDM
operations function by the outsource suppliers. Major activities include
supervision, account maintenance and technical support

 

36. SAP, BW, Non-ERP Support: Application support with third-party supplier.
Administration of the intellectual technology support for Enterprise Resource
Planning (ERP) applications including Level 2 (L2) and Level 3 (L3) break/fix,
technical support, user account administration, account maintenance, access
controls and management.

 

37. SAP, BW, Optivision, Meridium Applications Support – Clone Addition:
Application support with 3rd party supplier. Administration of the intellectual
technology support for non-ERP applications including L2 and L3 break/fix,
technical support, user account administration, account maintenance, access
controls and management. This Service is in connection with the additional clone
solution.

 

38. SAP, BW, Optivision, Meridium Infrastructure Support – Clone Addition:
Payment of additional infrastructure costs, including SAP Basis, on-going
support and other hardware related maintenance and support charges for SAP, BW
and Optivision applications, subject to Provider’s reasonable discretion.

 

39. SAP and Oracle L&M: Payment of license and maintenance (L&M) costs that are
charged to the Strategic Business Unit via Provider.

 

40. Non-ERP Applications L&M: Payment of L&M costs in connection with third
party vendors.

S-4

 

41. Site Support: Support for on-site activities through the outsourced on-site
technical enterprise support provider (ESUP), RL Canning, consistent with the
ESUP RL Canning support model.

 

42. Technical Support from PMT Service Delivery: Support from Provider’s Service
Delivery (SD) staff, generally consistent with support Recipient receives as of
the Distribution Date.

 

43. Depreciation of Software Assets: Payment of depreciation costs relating to
software assets associated with major applications which will be used by
Recipient during the Term.

 

44. ERP (O2C, P2P, SIOP, Financials, EH&S, PM, PS) Applications (including SAP,
APO-DP, SAP PI, HP QC, Autosys, Elemica, Specification Database, SDS, DG, GLM,
REACH, TSCA CDR, OSHA RMP, DHS CFATS, EHS, MSDS, Web Interface), ERP Analytics
Applications (including SAP BW HANA, SAP Business Objects, SAP BEX): Management
and administration of applications including necessary updates for regulatory
and statutory compliance, security, subject matter expertise. Travel and
Expenses (T&E) will be charged back to Recipient as required and incurred by
Provider.

 

*Note: The Term and the limits of this Service is limited to licensing and/or
other restrictions imposed on Provider by software vendors.

 

45. Commercial and Digital Customer Applications (including Salesforce.com,
Marketing Websites on Rackspace, ROSI mobile app, Easy Maintenance mobile app,
JDET Pricing Analysis DB): Management and administration of applications
including necessary updates for regulatory and statutory compliance, security,
subject matter expertise. T&E will be charged back to Recipient as required and
incurred by Provider.

 

*Note: The Term and the limits of this Service is limited to licensing and/or
other restrictions imposed on Provider by software vendors.

 

46. EH&S Applications Non-SAP (including 3E Ariel, IHS Essentials 7.5 Suite,
Impact ERM, PAIR (Sharepoint CAPA Site), IHS Stature, OHM, LeakDas, TIPP, Safer
Trace, Safer Realtime, Chemical Lookup Tool): Management and administration of
applications including necessary updates for regulatory and statutory
compliance, security, subject matter expertise. T&E will be charged back to
Recipient as required and incurred by Provider.

 

*Note: The Term and the limits of this Service is limited to licensing and/or
other restrictions imposed on Provider by software vendors.

 

47. Manufacturing and Engineering Non-SAP Applications (including Accolade,
Aspen, Autodesk Suite (ACAD Mechanical, Inventor, Navisworks, Robot), Integraph
suite (ICAS, InTools, PVElite, CADWorx, Tank, Caesar2, SmartPlant, MathCAD),
Chemdoodle, ChemDraw, CHF Packout, MESF, Lactam Tracker, EMOC, Hopewell SQL LIMS
5.1, Chestefield SQL LIMS 5.1, Frankford SQL LIMS 5.1, Hopewell COA, LIMSLINK,
BlueCielo Meridian, Meridium, NWA Quality Analyst, Pipeflo, PRVSuite, Unisim
Design R410, Railcar Tracking, Railtrac, Yardmaster, Weighmaster, ITS Mobile
(SAP), Vendor Qualification system, Apollo RCCA, Vocollect, ADCA, Optivision):
Management and administration of applications including necessary updates for
regulatory and statutory compliance, security, subject matter expertise. T&E
will be charged back to Recipient as required and incurred by Provider.

 

*Note: The Term and the limits of this Service is limited to licensing and/or
other restrictions imposed on Provider by software vendors.

S-5

 

48. Time and Attendance Applications (including Kronos): Management and
administration of applications including necessary updates for regulatory and
statutory compliance, security, subject matter expertise. T&E will be charged
back to Recipient as required and incurred by Provider.

 

*Note: The Term and the limits of this Service is limited to licensing and/or
other restrictions imposed on Provider by software vendors.

 

49. Trade Compliance Applications (Amber Road): Management and administration of
applications including necessary updates for regulatory and statutory
compliance, security, subject matter expertise. T&E will be charged back to
Recipient as required and incurred by Provider.

 

*Note: The Term and the limits of this Service is limited to licensing and/or
other restrictions imposed on Provider by software vendors.

 

50. Financial Reporting Applications (HFM) Licenses: Management and
administration of applications including necessary updates for regulatory and
statutory compliance, security, subject matter expertise. T&E will be charged
back to Recipient as required and incurred by Provider. Support will be provided
by Provider and corporate vendors.

 

*Note: The Term and the limits of this Service is limited to licensing and/or
other restrictions imposed on Provider by software vendors.

 

51. Environment, Health and Safety Applications (including ETS): Management and
administration of applications including necessary updates for regulatory and
statutory compliance, security, subject matter expertise. T&E will be charged
back to Recipient as required and incurred by Provider. Support will be provided
by Provider and corporate vendors.

 

*Note: The Term and the limits of this Service is limited to licensing and/or
other restrictions imposed on Provider by software vendors.

 

52. Procure to Pay Applications (including Dolphin, KOFAX, pCards): Management
and administration of applications including necessary updates for regulatory
and statutory compliance, security, subject matter expertise. T&E will be
charged back to Recipient as required and incurred by Provider. Support will be
provided by Provider and corporate vendors.

 

*Note: The Term and the limits of this Service is limited to licensing and/or
other restrictions imposed on Provider by software vendors.

 

53. Order to Cash Applications (including Autobank, FCSM): Management and
administration of applications including necessary updates for regulatory and
statutory compliance, security, subject matter expertise. T&E will be charged
back to Recipient as required and incurred by Provider. Support will be provided
by Provider and corporate vendors.

 

*Note: The Term and the limits of this Service is limited to licensing and/or
other restrictions imposed on Provider by software vendors.

 

54. Financial and Tax Applications (including SAP Global Risk and Compliance,
CCH Tax Research, HFM Flex, Reuters, VAT T&E, e-Rec): Management and
administration of applications including necessary updates for regulatory and
statutory compliance, security, subject matter expertise. T&E will be charged
back to Recipient as required and incurred by Provider. Support will be provided
by Provider and corporate vendors.

S-6

 

*Note: The Term and the limits of this Service is limited to licensing and/or
other restrictions imposed on Provider by software vendors.

 

55. Knowledge Management Applications (including Documentum, Sharepoint, Nintex
Forms and Workflow): Management and administration of applications including
necessary updates for regulatory and statutory compliance, security, subject
matter expertise. T&E will be charged back to Recipient as required and incurred
by Provider. Support will be provided by Provider and corporate vendors.

 

*Note: The Term and the limits of this Service is limited to licensing and/or
other restrictions imposed on Provider by software vendors.

 

56. Warranty Support: For a period of 3 months following the Distribution Date,
Provider will provide incremental warranty support staffing, in addition to the
steady state transitional service level support, for the following applications:
SAP ERP, SAP APO, Amber Road Trade Automation, EDI (Elemica), SAP Business
Warehouse, HFM, and Manufacturing and Technology Systems (ADCA, Packout, EMOC,
Kronos, LIMS, COA, Meridum, NWA Quality Analyst, EAS). The charges for such
services, as described in Annex 1, are subject to bi-weekly revision based on
Provider’s and Recipient’s mutual agreement regarding resourcing commitments.

 

57. Recipient Infrastructure Costs: Payment of Recipient’s direct infrastructure
pass-thorough costs that are based on employee identification (EID) consumption,
including desktop, mobile, printer and other EID based services.

 

2. Human Resources / Labor Services         Provider: Honeywell International
Inc.     115 Tabor Road     Morris Plains, NJ 07950     Attention:    
Telephone:         Recipient: AdvanSix Resins & Chemicals LLC     115 Tabor Road
    Morris Plains, NJ 07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.         Term: The Human Resources / Labor
Services will be provided for up to 6 months from the Distribution Date, except
to the extent that another period is expressly specified herein, or unless
extended or earlier terminated, in whole or in part, in accordance with the
relevant provisions of this Agreement.         Note: Provider will perform the
services described in the Description of Services.           All of the Services
are subject to any and all agreements, contracts or commitments Provider has or
may have with any third parties.

S-7

 

Description of Human Resources / Labor Services:

 

1. Payroll: Support in transferring payroll data from Provider to Recipient,
process Recipient’s payroll for weekly and bi-weekly paychecks, including the
delivery of such paychecks to Recipient’s employees, W-2 creation and access
through March 31, 2017, provide Recipient’s employees with 800 phone number
support relating to payroll, paychecks and deductions, access to live CSA
support during service center hours, and provide appropriate and reasonable
payroll reporting support until such time Recipient engages a third party
payroll provider to provide such services. Additionally, Provider will provide
payroll data to support the transitions contemplated by this Agreement and
Recipient’s future provider of payroll services.

 

2. Healthcare & Welfare Programs: For a period of 3 months beginning on the
Distribution Date, Provider will provide Recipient’s employees with continued
healthcare, inclusive of vision, dental, short term disability, long term
disability, and family and medical leave coverage, including HSA/FSA
administration, and call center support. Recipient’s employees will have the
ability to view and access health, dental and vision coverage, deductible and
out of pocket maximum continuation. Provider will administer support for all of
Recipient’s employees who are covered immediately prior to the Distribution Date
by Provider’s existing health, welfare and benefits programs and services
through Provider’s existing call center and My Benefits resources. Recipient’s
employees will be transitioned to Cigna with regard to health and welfare
programs to allow both (A) family and medical leave, and (B) short term
disability claims and tracking, with payments issued for short term disability.

 

3. Peoplesoft: Use of Provider’s Peoplesoft system to store Recipient’s employee
and job records, with Recipient having the ability to make queries and retrieve
data and reports from Provider’s Peoplesoft system as they relate to Recipient’s
employees. Provider will ensure that the US payroll module is available during
the Term. Additionally, Provider will maintain data flow to downstream systems,
as reasonably required by Recipient; provided however, data maintenance will not
be covered by this Service. Further, Provider will provide Recipient with access
to HR Direct, to provide current employee view and self-service capability via
HR Direct to Recipient’s employees, with Provider to ensure data changes take
effect in Peoplesoft. Recipient will have the ability to update personal
employee information in HR Direct; however, Recipient will not have the ability
to use the Manager View or HRG View capabilities to perform any transactions.
With regard to any Peopesoft queries that Recipient requires to be created,
Provider will build such queries and develop and apply security for such
queries; provided, however, Recipient must provide Provider with definitive
descriptions of what population may access such queries (both public and
private). Provider will support the onboarding process, which will
programmatically send applicant data to Peopesoft for entry or update, or
Provider will manually enter such data on behalf of Recipient. Provider, in its
sole discretion, may allow certain of Recipient’s users to perform their own
data entry into Peoplesoft for certain of Recipient’s populations, or Provider,
in its sole discretion, may allow such of Recipient’s users to submit Smart
Forms to the Provider’s Human Resources Data Administration mailbox to process
with Peoplesoft. Provider and Recipient acknowledge and agree that joint
transition project(s) will be required.

 

*Note: Peoplesoft and Provider will have access to all of Recipient’s and
Recipient’s employees’ data on Peoplesoft.

 

4. Learning Hub Access: Access to Learning Hub for Recipient’s employees, who
may self-enroll or be assigned, with all of Recipient’s employee’s Learning Hub
records to be stored with Provider’s Learning Hub vendor, SuccessFactors(SAP);
provided, however, Recipient may obtain such records, subject to Learning Hub’s
terms and conditions. Additionally, Peoplesoft will direct Recipient’s employees
to Learning Hub for use consistent with Provider’s past practices.

S-8

 

5. Payroll Tax Services: Provide standard payroll tax services during the Term,
including periodic, quarterly and year-end tax reporting.

 

3. Financial Services         Provider: Honeywell International Inc.     115
Tabor Road     Morris Plains, NJ 07950     Attention:     Telephone:        
Recipient: AdvanSix Resins & Chemicals LLC     115 Tabor Road     Morris Plains,
NJ 07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.         Term: The Financial Services will
be provided for up to 12 months from the Distribution Date, unless extended or
earlier terminated, in whole or in part, in accordance with the relevant
provisions of this Agreement.         Note: Provider will perform the services
described in the Description of Services.           All of the Services are
subject to any and all agreements, contracts or commitments Provider has or may
have with any third parties.

 

Description of Financial Services:

 

1. Travel & Expense Processing – Travel and expense processing services
consistent with those provided to Recipient prior to the Distribution Date,
including corporate card services, travel and expense Help Desk services.
Provider will also provide expense management support.

 

2. Customer-to-Cash Services – Services in connection with new account set-up
and approvals, credit review of new customers, Order release and approvals,
schedule of executive approval updates, collection of cash from customers,
dispute management and escalation, reporting and forecasting of cash. Review
credit and debit memos, identify/offset items as required, Statements are
provided upon request to Customers for balancing and reconciliation purposes;
Customer Orders that go on Credit Hold are reviewed for credit release.
Investigate credit holds; negotiate/follow up with customers for payment. Work
with the Customer Service and commercial team as required; Identify and contact
Customers regarding past due accounts; Provide support and reporting to resolve
all bankruptcy and other bad debt customer issues; Use commercially reasonable
efforts to support all reasonable requests related to audits, including
providing copies of invoices, proof of cash receipts and proof of receipt of
payment and closing of specific invoices as long as Seller has access to those
documents at Buyer’s locations.

 

3. Procure-to-Pay Services: Procure-to-pay services consistent with those
provided to Recipient prior to the Distribution Date, including cash
disbursements, creation and maintenance of vendor master, processing of purchase
orders, document scanning services, mailroom services, invoice approval

S-9

 

workflows, PO and non PO invoice processing, process vendor payments, vendor
reconciliation, error resolution as required, vendor helpdesk services,
supporting vendor interfaces and accruals and reporting; ; weekly fund
settlement between Provider and Recipient.

 

4. Record-to-Report Services: Record-to-report services consistent with those
provided to Recipient prior to the Distribution Date, including monthly finance
close processes, fixed asset accounting, consolidation of financial statements,
enabling accurate and timely reporting of Recipient financial statements, HFM
and SAP administrative support; provided, however, the close may be delayed up
to 5 days initially compared to current state.

 

5. Cash Applications: Services in connection with the allocation of cash to
receivables for closing balances (created pre-Distribution Date) on Provider’s
books and records, the allocation of cash to receivables for invoices generated
after the Distribution Date, the transition and training of Recipient’s service
providers for the duration of the TSA, manual allocation employed in instances
where Autobank tool may not be able to allocate cash automatically, this process
is in place today and will continue for the duration of the TSA in the same
manner as it is currently; weekly fund settlement between Provider and
Recipient.

 

6. Accounting-to-Reporting Services – Shared accounting-to-reporting services
for Recipient during the Term, pursuant to that certain Shared Services
Agreement by and between Provider and CapGemini / Genpact, with Provider,
CapGemini / Genpact and GFC providing shared services to Recipient, including
accounting and accruals, SAP/FICO services (including trouble shooting and
monthly close), Monthly Consolidation and HFM, account reconciliations, and
support with monthly financials. Provider will use reasonable efforts to support
all requests related to audits that are consistent with Provider’s internal
requests, including requests made of CapGemini /Genpact.

 

7. Financial Planning and Analysis (FP&A): FP&A support services relating to
Sales / OI Flash (WD2), cost management, which includes OEF and indirect
reporting (WD 5), raws forecast presentations (WD2), monthly Capex Uploads
(WD5), accounts receivable and regional reporting (WD 7), and shipped not billed
reporting (WD1).

 

8. P-Card Services: For a period of 6 months from the Distribution Date,
Purchasing Card (P-Card) services for up to 15 purchasing cards, which shall be
used by Recipient’s employees. Such purchasing card services include
administration, accounting, compliance and payments of all actual expenses
incurred on such P-Cards during such 6 month Term.

 

4. Health, Safety & Environmental Services         Provider: Honeywell
International Inc.     115 Tabor Road     Morris Plains, NJ 07950     Attention:
    Telephone:         Recipient: AdvanSix Resins & Chemicals LLC     115 Tabor
Road     Morris Plains, NJ 07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.

S-10

 

  Term: The Health, Safety & Environmental Services will be provided for up to 6
months from the Distribution Date, with respect to item number 5 below
(Transportation Support & Emergency Response), and up to 12 months from the
Distribution Date, with respect to items number 1-4 below (eMOC Software and
Support, Event Tracking System - Support and Metric, Remediation Management, and
Dangerous Goods and Transportation Support), unless extended or earlier
terminated, in whole or in part, with the relevant provisions of this Agreement.
        Note: Provider will perform the services described in the Description of
Services.           All of the Services are subject to any and all agreements,
contracts or commitments Provider has or may have with any third parties.      
    In the event services are provided to Recipient on an as-needed-basis, or if
services require, in any way, notice to be provided to Provider in connection
with such services, Recipient must promptly notify Provider of such.          
Notwithstanding anything contained herein, Provider will have no liability in
connection with regard to the services provided herein.

 

Description of Health, Safety &Environmental Services:

 

1. eMOC Software and Support: Provide Recipient with reasonable access to, and
support in connection with, Provider’s Engineering Management of Change
software.

 

2. Event Tracking System - Support and Metric: Access and support services in
connection with Provider’s incident reporting/tracking system. Recipient shall
continue to have reasonable access, and have the ability to input data into, the
Event Tracking System (ETS).

 

3. Remediation Management: Provider will make its remediation team available for
consultation related to the ongoing remedial actions which exist as of the
Distribution Date at following three facilities: (a) Frankford (Philadelphia,
PA), (b) Hopewell, Virginia, and (c) Chesterfield, Virginia, as well as ongoing
Cogentrix Steam site remediation. Such consultation will be provided on an
as-needed basis. Consultation would be for both internal and external
communications and meeting with both third party contractors and government
regulators.

 

4. Dangerous Goods and Transportation Support: Access and support services in
connection with Recipient’s transportation of dangerous goods, and Recipient’s
transportation compliance.

 

5. Transportation Support & Emergency Response: Provider will provide
transportation support and emergency response services by making provider
employees available to manage call distribution and response coordination, as
well as support for transportation and Department of Transportation regulatory
matters. Provider to also provide such services by making Provider employees
available to monitor CHEMTREC calls, and support transportation and Department
of Transportation questions from Recipient’s employees on an as-needed basis.

S-11

 

5. Sales Services         Provider: Honeywell International Inc.     115 Tabor
Road     Morris Plains, NJ 07950     Attention:     Telephone:        
Recipient: AdvanSix Resins & Chemicals LLC     115 Tabor Road     Morris Plains,
NJ 07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.         Term: The Sales Service will be
provided for up to 3 months from the Distribution Date, unless extended or
earlier terminated, in whole or in part, with the relevant provisions of this
Agreement.         Note: Provider will perform the services described in the
Description of Services.           All of the Services are subject to any and
all agreements, contracts or commitments Provider has or may have with any third
parties.

 

Description of Sales Services:

 

1. Car Use for Recipient’s Sales Team: Use of those certain 11 vehicles owned by
Provider that Recipient’s sales team uses as of the Distribution Date. Recipient
may provide 1 months’ written notice to Provider in the event it desires to
reduce the number of vehicles Recipient may use pursuant to this Agreement. The
monthly charge for this Service will be reduced in the amount of $2,119 per
month for each vehicle that is no longer in use by Recipient, with such
reduction to be effective on a date which is 30 days after notice of reduction
is delivered to Provider. In the event such reduction becomes effective between
Provider’s invoices, the charges for such reduction shall be prorated.
Recipient’s employees’ contribution toward such vehicles will be retained by
Recipient and used to offset the costs for this Service.

 

6. Product Stewardship Services         Provider: Honeywell International Inc.  
  115 Tabor Road     Morris Plains, NJ 07950     Attention:     Telephone:      
  Recipient: AdvanSix Resins & Chemicals LLC     115 Tabor Road     Morris
Plains, NJ 07950     Attention:     Telephone:

S-12

 

  Services and Charges: See Annex 1.         Term: The Product Stewardship
Services will be provided for up to 12 months from the Distribution Date, unless
extended or earlier terminated, in whole or in part, with the relevant
provisions of this Agreement.         Note: Provider will perform the services
described in the Description of Services.           All of the Services are
subject to any and all agreements, contracts or commitments Provider has or may
have with any third parties.

 

Description of Product Stewardship Services:

 

1. Reach Registration: Support to Only Representative in use of or access to
REACH European registration system for sharing/accessing information regarding
toxicity.

 

7. Operations & Manufacturing Services         Provider: Honeywell International
Inc.     115 Tabor Road     Morris Plains, NJ 07950     Attention:    
Telephone:         Recipient: AdvanSix Resins & Chemicals LLC     115 Tabor Road
    Morris Plains, NJ 07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.         Term: The Operations and
Manufacturing Services will be provided for up to 6 months from the Distribution
Date, unless otherwise provided herein, or unless extended or earlier
terminated, in whole or in part, with the relevant provisions of this Agreement.
        Note: Provider will perform the services described in the Description of
Services.           All of the Services are subject to any and all agreements,
contracts or commitments Provider has or may have with any third parties.

 

Description of Operations &Manufacturing Services:

 

1. OT S&N General Support of Other OT Systems and Networks: Provide services in
connection with: (A) Process Historian, Uniformance Process Studio, Remote
Connectivity and other Basic OT Applications, and design, deploy, and provide
day-to-day support and renewal of appropriate processes for managing the above
described applications over their respective life-cycles, and provide services
in

S-13

 

connection with performance measurement of the above described applications, and
implementation of upgrades, troubleshooting, root cause analysis and
optimization of basic applications, and providing general technical support for
the above-listed technologies, (B) OT Wireless Technology, including day-to-day
support of existing wireless systems integral to the process control
infrastructure of the site (One Wireless) and implementation of upgrades,
troubleshooting, root cause analysis and optimization of OS software, (C) small
control platforms, including configuring small Provider controllers and related
computing devices, such as HC-900 and MasterLogic, preparing graphic displays
and deployment of Human Machine Interfaces (HMI) for small controllers and
assisting start-up and commissioning of sub-systems and devices controlled by
small controllers and (D) training activities to Recipient in connection with
each of the aforementioned services.

 

2. OT S&N Process Control Optimization and Advanced Applications: Provide
services in connection with : (A) Process Variability Reduction (PVR), including
planning and implementation of short-term and long-term work for PVR activities
and for optimization of production processes through use of process control
technology, which may include: identification of variability, testing of loop
performance, loop tuning, instrument calibration and conditioning and other
related variability reduction activities, (B) process optimization, including
identification of opportunities for the deployment of intermediate and advanced
process control applications in existing manufacturing plants, and scoping,
design, implementation and optimization of new control applications for the
manufacturing processes, using their existing automation platform, (C) Advanced
Process Control (APC) Applications, including evaluating the economic benefits
of advanced process control applications such as Multivariate Controls, Fuzzy
Logic, Neural-Networks-based and other advanced control technologies;
identifying necessary tasks and estimation of effort required to deploy APC;
configuring and installing of APC’s; tuning of APC appropriate parameters for
optimal performance; and monitoring of APC for continuous delivery of expected
operational metrics, and (D) training activities to Recipient in connection with
each of the aforementioned services.

 

3. OT S&N Capital Projects and Automation Step-Change Support: Provide services
in connection with (A) basic engineering, including defining needs, evaluating
alternatives and selection of all instrumentation devices, control strategies
and infrastructure used to monitor and control new engineering systems,
machinery and manufacturing processes, (B) detailed engineering, including
design, installation, commissioning, optimization and continuous support of
automation infrastructure used to monitor and control new engineering systems,
machinery and manufacturing processes, which may include: (i) defining control
strategies for continuous chemical processes: distillation columns, reactors,
boilers, and similar processes, (ii) configuring of Distributed Control Systems
(DCS) and related computing devices, (iii) preparing graphic displays and
deployment of Human Machine Interfaces (HMI), (iv) continually optimizing the
automation platform and systems to ensure process operations are conducted
automatically to the full extent of their capabilities, and (v) training
activities to Recipient in connection with each of the aforementioned services.

 

4. OT S&N Safety Engineering Services: Hazard Analysis, Risk Identification,
Design of Safety Instrumented Systems Including Deployment and Life-Cycle
Support: Provide services in connection with: (A) participating in teams tasked
with the performance of hazardous operations analysis (HAZOP), process hazard
analysis (PHA) and layers of protection analysis (LOPA) and generate guidance
for the determination of appropriate automation-based mitigating remedies; (B)
providing technical knowledge with respect to required safety automation codes
and regulations applicable to manufacturing facilities and guide Recipient to
achieve compliance, (C) preparing and managing organizational know-how
documentation (standards and best engineering practices) on the design,
implementation, testing and validation of all life-cycle activities associated
with safety automation systems, (D) allocating appropriate safety layers for
process risks identified in hazard analysis, through the definition of
Instrumented Protective Functions (IPF) and Safety Instrumented Functions (SIF),
(E) performing engineering

S-14

 

calculations for the determination of Safety Integrity Levels (SIL) and analysis
of optimal risk-reduction alternatives, (F) documenting the capture all required
specifications of the safety layers of the automation systems: functional logic,
reliability of devices, SIL calculations, testing procedures, protocols for
installation, commissioning and validation, (G) providing technical expertise on
scoping and estimation of safety automated systems to capital projects
throughout all their development phases, (H) developing applications
(programming) of safety-related logic, design and implement integration with
Distributed Control Systems (DCS) and Human-Machine Interfaces (HMI), provide
commissioning services and lead testing and validation activities for Safety
Instrumented Systems (SIS), (I) delivering conceptual and detailed design of SIS
fully compliant with IEC 61508 and 61511 standards (ANSI/ISA 84), including
field instruments, actuators, logic solvers and interfaces to other systems, and
(J) training activities to Recipient in connection with each of the
aforementioned services.

 

5. OT S&N Process Controls Systems and Network Administration and Security:
Provide services in connection with: (A) access control, including managing
Recipient’s employees who are authorized to access, operate, and modify the
following system computing components of Recipient: firewalls, gateways,
switches, servers, workstations, and similar components, and the means to
authenticate users and validate such users’ privileges, (B) change management,
including controlling administrative and technical procedures for implementing
modifications, upgrades, additions and deletions of all system components, with
modifications concerning hardware, operating and configuration system software,
third party software and documentation, (C) back-up and recovery, including
organizing and implementing all activities required to ensure that system
software, application software, configuration parameters and critical process
data can be retrieved in the event of system faults, and be fully functional in
the least amount of time possible, (D) data integrity, including managing all
ancillary systems required to guarantee that the automation information is
available as needed (e.g., UPS, encryption servers, anti-virus, patches and
software version updates, and all other security activities, (E) performance
monitoring, including managing all activities required to determine the
operational conditions of the following system elements: CPU utilization, cache
utilization, number of transactions, job waiting times, disk capacity
utilization, system error messages, network traffic and load, I/O load, alarms,
and similar system elements, (F) performance delivery, including confirming that
the system delivers the availability and reliability required by the users, and
that the expected performance does not degrade over time, which may require
troubleshooting, root cause analysis, implementation of fixes and day-to-day
improvement, and (G) training activities to Recipient in connection with each of
the aforementioned services.

 

6. Estimation Support: Provide estimating function and Recipient’s continued
access to such support.

 

7. Discipline Engineering Support: Provide discipline engineering at a baseline
level of support primarily in connection with plant maintenance and reliability
functions.

 

8. Process Safety Consulting: Provide process safety strategy and methodology
consulting, and support for release modeling training and validation.

S-15

 

8. Procurement Services         Provider: Honeywell International Inc.     115
Tabor Road     Morris Plains, NJ 07950     Attention:     Telephone:        
Recipient: AdvanSix Resins & Chemicals LLC     115 Tabor Road     Morris Plains,
NJ 07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.         Term: The Procurement Services will
be provided for up to 6 months from the Distribution Date, except to the extent
another period is expressly specified herein, or unless extended or earlier
terminated, in whole or in part, with the relevant provisions of this Agreement.
        Note: Provider will perform the services described in the Description of
Services.           All of the Services are subject to any and all agreements,
contracts or commitments Provider has or may have with any third parties.      
    During the Term, Provider will deliver to Recipient copies of all SSA 16
reports Provider receives from vendors that support both Provider and Recipient,
including, but not limited to, those received from Morgan Stanley, Fieldglass,
AON Hewitt, CapGemini, Reval.com, Horizon Blue Cross Blue Shield, CignaCare
Allies, Concur, and Salesforce.com within a reasonable time after Provider
receives such.

 

Description of Procurement Services:

 

1. Contractor Qualification System - ISNET World: Use of system for determining
whether contractors meet the qualifications for to perform work on-site.

 

2. Ariba E-Sourcing Access: For 12 months following the Distribution Date,
support by Provider to allow reasonable use of system that allows procurement
team to e-source suppliers, including dissemination of requests for quotes or
requests for proposals and e-auction platform for response to such requests.

 

3. eAuction Support: For 12 months following the Distribution Date, support by
Provider personnel to facilitate procurement team and e-source suppliers,
including dissemination of requests for quotes or requests for proposals and
e-auction platform for response to such requests. The level of such eAuction
support to be provided during the Term shall be consistent with the average
monthly auctions Provider

S-16

 

performed on behalf of the Recipient’s Resins and Chemicals business for the 12
month period immediately preceding October 2016 (October 2015-September 2016).

 

4. SAP Vendor Data Management & Troubleshooting: For 12 months following the
Distribution Date, support via Provider’s procurement team handling all
procurement data in IT applications, including internally maintained data and
data maintained in Ariba. Additional support via Provider’s general buyer
support team will be provided to the main procurement personnel of Recipient.
Provider will supply Recipient with supplier-quality reporting metrics and
associated reports for Recipient’s sites and suppliers. The services described
herein exclude the creation of new master data for new store rooms or new
locations.

 

5. SAP Training: For 3 months following the Distribution Date, Provider will
train new and existing Recipient employees in making requisitions and purchases
in the cloned SAP, including a six day purchasing and requisition training
session, as well as two 3-day training sessions to “train-the-trainer”.
Additional training days may be added per Recipient’s request, as reasonably
approved by Provider; provided, however, Recipient shall use best efforts to
cause all of its new and existing employees, which Recipient desires to receive
such training, to attend the training sessions described above.

 

6. Bay Group Training. During the month of October, 2016, Provider will allow
three of Recipient’s employees, specifically, [•], [•] and [•], to attend the
training course titled “Bay Group Training.”

 

9. Customer Support Services         Provider: Honeywell International Inc.    
115 Tabor Road     Morris Plains, NJ 07950     Attention:     Telephone:        
Recipient: AdvanSix Resins & Chemicals LLC     115 Tabor Road     Morris Plains,
NJ 07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.         Term: The Customer Support Services
will be provided for up to 6 months from the Distribution Date, except to the
extent another period is expressly specified herein, or unless extended or
earlier terminated, in whole or in part, with the relevant provisions of this
Agreement.         Note: Provider will perform the services described in the
Description of Services.           All of the Services are subject to any and
all agreements, contracts or commitments Provider has or may have with any third
parties.

S-17

 

Description of Customer Support Services:

 

1. Customer Service Staffing: Provider’s customer service support will perform
standard work-order to cash processes, including server testing for Recipient.
Additionally, such customer service support will train 5.7 full time equivalent
employees of Recipient. As such full time equivalent employees, or any portion
thereof, receives sufficient training, as Recipient determines, in its
commercially reasonable discretion, the charges associated with such training
will be reduced by $6,246.03 for each full time equivalent employee that has
been sufficiently trained, or any portion thereof; provided, however, such
reduction shall only take effect after Recipient delivers one months’ notice of
such sufficient training to Provider.

 

2. Customer Support Master Data: Provider to provide SAP modular master data
support for Recipient’s customer information, with Provider to make changes to
customer data and customer pricing, and train Recipient’s customer service
representatives in connection with changing customer data and customer pricing.

 

10. Legal / Contracts Services         Provider: Honeywell International Inc.  
  115 Tabor Road     Morris Plains, NJ 07950     Attention:     Telephone:      
  Recipient: AdvanSix Resins & Chemicals LLC     115 Tabor Road     Morris
Plains, NJ 07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.         Term: The Legal / Contracts
Services will be provided for up to 18 months from the Distribution Date, or
unless extended or earlier terminated, in whole or in part, with the relevant
provisions of this Agreement.         Note: 1. Provider will perform the
services described in the Description of Services.           2. All services are
subject to any licensing and/or other restrictions imposed on Provider by
software vendors, and all of the Services are subject to any and all agreements,
contracts or commitments Provider has or may have with any third parties.

 

Description of Legal/Contracts Services:

 

1. Passport: Use of Passport platform, including legal matter management and
legal spend management applications.

 

2. Thomson Reuter IP Manager: Use of system (or assistance via Honeywell user),
including patent and trademark docketing, filing and prosecution
progress/timelines and tracking of patent and trademark related payments.

S-18

 

3. WIDS: Use of system for preparing, documenting and filing invention
disclosure statements.

 

4. HIPI: Use of system, including virtual file room for determining internal use
of existing aging patents and offering for licensing to third-parties, and
tracking licensing fees and income.

 

11. Trade Compliance Services         Provider: Honeywell International Inc.    
115 Tabor Road     Morris Plains, NJ 07950     Attention:     Telephone:        
Recipient: AdvanSix Resins & Chemicals LLC     115 Tabor Road     Morris Plains,
NJ 07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.         Term: The Trade Compliance Services
will be provided for up to 6 months from the Distribution Date, or unless
extended or earlier terminated, in whole or in part, with the relevant
provisions of this Agreement.         Note: 1. Provider will perform the
services described in the Description of Services.           2. All of the
Services are subject to any and all agreements, contracts or commitments
Provider has or may have with any third parties.

 

Description of Trade Compliance Services:

 

1.Trade Compliance: Support services in connection with DEA & NAFTA
Registrations, classifying goods which are imported and exported in connection
with Recipient’s business, obtaining employer identification numbers in
connection with importing goods, registrations in connection with ACE/AES
exporting, and Customs & Export inquiries. Provider will also provide services
to Recipient in connection with the development of a plan for Recipient’s
receipt of trade compliance services from a third party provider upon the
expiration of the Term set forth above, and Provider will provide reasonable
assistance to Recipient in confirming that such plan is appropriately executed.
Provider’s obligation to provide the Trade Compliance services described above
are conditioned on the countries of export and product portfolio remaining the
same throughout the Term, and Provider will determine such countries of export
and product portfolio as of September 30, 2016.

S-19

 

12. Non-US Employee Services         Provider: Honeywell International Inc.    
115 Tabor Road     Morris Plains, NJ 07950     Attention:     Telephone:        
Recipient: AdvanSix Resins & Chemicals LLC     115 Tabor Road     Morris Plains,
NJ 07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.         Term: The Non-US Employee Services
will be provided for up to 18 months from the Distribution Date, or unless
extended or earlier terminated, in whole or in part, in accordance with the
relevant provisions of this Agreement; provided, however, that the Non-US
Employee Services shall be terminated with respect to any employee of Provider
listed below upon (1) such employee becoming legally eligible to be employed by
Recipient in the location specified with respect to such employee below, and (2)
Recipient establishing a legal entity authorized to do business in the location
specified with respect to such employee below, and Recipient shall then offer
employment to such employee.         Note: 1. Provider will perform the services
described in the Description of Services.           2. All services are subject
to any licensing and/or other restrictions imposed on Honeywell by software
vendors, and all of the Services are subject to any and all agreements,
contracts or commitments Provider has or may have with any third parties.      
    3. The charges for the Non-US Employee Services described in Annex 1 may (A)
increase during the term due to the payment of bonuses to the employees
described below, with such bonuses paid in April of each year, and otherwise
paid pursuant to Provider’s payroll policies, customs and practices, and/or (B)
decrease during the term, in the event employee(s) described below are
transferred from Provider to Recipient.           4. Notwithstanding anything to
the contrary contained herein, each of the employees listed below will continue
to be employees of Provider on and after the Distribution Date, and Provider
will continue to employ each such employee pursuant to the terms of each such
employee’s employment with Provider, in each case, until otherwise mutually
agreed in writing by the Provider, Recipient, and the applicable employee.

S-20

 

Description of Non-US Employee Services:

 

1. Non-US Employees Based in Provider Offices Located Within the United States:
Provider will continue to employ certain employees on and after the Distribution
Date, each as designated by each such employee’s title, with each such employee
performing the services described below for Recipient, at certain Provider
offices located within the United States, in each case, as follows:

 

Employee Name1   Employee Title   Services   Location [•]   Senior R&D Engineer,
Monomer Technology   Research & Development including Monomer technology  
Colonial Heights [•]   DCS Leader - Engineering   Process Engineering
leadership; Automation   Hopewell [•]   Intermediates Marketing Business
Director   Intermediates leadership & Business Management   Morris Plains [•]  
Senior FP&A Manager   Financial services   Morris Plains

 

2. Non-US Employees Based in Provider Offices Located Outside the United States:
Provider will continue to employ certain employees on and after the Distribution
Date, each as designated by each such employee’s title, each as designated by
each such employee’s title, with each such employee performing the services
described below for Recipient, at certain Provider offices located outside of
the United States, in each case, as follows:

 

Employee Name2   Employee Title   Services   Location [•]   Lead Account Manager
– Outside Sales   Outside Sales   Assago, Italy [•]   Lead Account Manager –
Outside Sales   Outside Sales   Chonburi, Thailand [•]   Technical Services Mgr
– Outside Sales   Outside Sales   Chonburi, Thailand [•]   Lead Account Manager
– Outside Sales   Outside Sales   Gurgaon, India [•]   Lead Account Manager –
Outside Sales   Outside Sales   Jakarta, Indonesia [•]   Account Team Leader –
Outside Sales   Outside Sales   Seoul, South Korea

 

13. Library Services         Provider: Honeywell International Inc.     115
Tabor Road     Morris Plains, NJ 07950     Attention:     Telephone:        
Recipient: AdvanSix Resins & Chemicals LLC     115 Tabor Road     Morris Plains,
NJ 07950     Attention:     Telephone:      

 

  1 The names of the employees to provide services hereunder have been redacted.
  2 The names of the employees to provide services hereunder have been redacted.

S-21

 

  Services and Charges: See Annex 1.         Term: The Library Services will be
provided for the 6 month period commencing on October 1, 2016 and ending on
March 31, 2017, unless extended or earlier terminated, in whole or in part, in
accordance with the relevant provisions of this Agreement.         Note:
Provider will perform the services described in the Description of Services.    
      All of the Services are subject to any and all agreements, contracts or
commitments Provider has or may have with any third parties.          
Notwithstanding anything contained herein to the contrary, the Technical Archive
Separation Services (as defined herein) are subject to the confidential
information and trade secrets provisions of any and all agreements between
Provider and Recipient regarding any and all intellectual property, including,
but not limited to each party’s confidential information and trade secrets.    
      Provider’s legal counsel and Recipient’s legal counsel will review the
identified and separated technical archive documents and laboratory notebooks
related to the Technical Archive Separation Services, and then mutually agree in
writing what technical archive documents and laboratory notebooks will remain
the sole property of Provider after the expiration of the Term, and what
technical archive documents and laboratory notebooks will remain the sole
property of Recipient after the Expiration of the Term.           Additionally,
the parties will cause certain of their respective employees, including, but not
limited to, those employees who will be performing or receiving the Technical
Archive Separation Services, to execute and deliver to the other party
intellectual property agreements after the Distribution Date, as legal counsel
to each party reasonably deem necessary to protect their respective party’s
intellectual property rights, including, but not limited to rights relating to
the confidential information and/or trade secrets contained in the technical
archive documents and laboratory notebooks.

 

Description of Library Services:

 

1. Library Services – Support and services in connection with (A) information
portfolio management, including establishing subscription services, on an
as-requested basis, setting up and maintaining user accounts, and document
processing for transitioning information portfolio management to Recipient such
that Recipient may perform such services independently for itself after the
expiration of the Term, (B) reference support, including responding to ad hoc
information requests (e.g., sourcing, usage of existing resources), providing
Business Intelligence Search support, and document processing for transitioning
reference support to Recipient such that Recipient may perform such services
independently for itself

S-22

 

after the expiration of the Term, and (C) technical archive separation (the
“Technical Archive Separation Services”), including managing identification and
separation of technical archive documents and laboratory notebooks (which will
include the identification and separation of trade secrets), creating and
managing digital and print repositories at the following locations: document
archive services at Colonial Heights and Iron Mountain locations, and storage
services at the Morristown and Pottsville locations, providing .csv file and
digital documents, for Recipient to import into its systems, with Provider to
consult on Recipient’s selection and set-up of such systems, and document
processing for technical archive separation support to Recipient such that
Recipient may perform such services independently for itself after the
expiration of the Term.

 

14. Supply Chain / Logistics Services         Provider: Honeywell International
Inc.     115 Tabor Road     Morris Plains, NJ 07950     Attention:    
Telephone:         Recipient: AdvanSix Resins & Chemicals LLC     115 Tabor Road
    Morris Plains, NJ 07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.         Term: The Supply Chain / Logistics
Services will be provided for up to 2 months from the Distribution Date, except
to the extent that another period is expressly specified herein, or unless
extended or earlier terminated, in whole or in part, in accordance with the
relevant provisions of this Agreement; provided, however, notwithstanding
anything to the contrary contained in this Agreement, or any Schedule attached
hereto, Recipient may not terminate its receipt of the Supply Chain / Logistics
Services, as provided herein (e.g., Recipient may not terminate the Supply Chain
/ Logistics Services pursuant to Section 10.02(b) of this Agreement).        
Note: Provider will perform the services described in the Description of
Services.           The Supply Chain / Logistics Services and related charges
shall be promptly adjusted upon Provider’s and Recipient’s mutual written
agreement in the event Provider negotiates a railcar lease with its railcar
vendor(s) that affect the Supply Chain / Logistics Services described herein
(e.g., in the event Provider negotiates a lease with a certain vendor such that
Recipient has a standalone railcar lease with such vendor, Provider will no
longer provide the Supply Chain / Logistics Services as the Supply Chain /
Logistics Services relate to such vendor, and Recipient’s charges for such shall
be reduced accordingly).

S-23

 

Description of Supply Chain / Logistics Services:

 

1. Railcar Use: Provider will allow Recipient to use certain of Provider’s
leased railcars, as reasonably determined by Provider, but otherwise consistent
with Recipient’s use of certain of Provider’s leased railcars as of the
Distribution Date.

 

 



15.      Real Estate Leasing Services

Provider: Honeywell International Inc.
115 Tabor Road
Morris Plains, NJ 07950
Attention:
Telephone:     Recipient: AdvanSix Resins & Chemicals LLC
115 Tabor Road
Morris Plains, NJ 07950
Attention:
Telephone:

 

 

Services and Charges: See Annex 1     Term: The Legal Services will be provided
from the Distribution Date until such date that Recipient’s NJ Lease (as defined
herein) is fully executed by both Recipient and the landlord of Recipient’s NJ
Location (as defined herein), or unless extended or earlier terminated, in whole
or in part, with the relevant provisions of this Agreement.     Note: 1.
Provider will perform the services described in the Description of Services.    
  2. All of the Services are subject to any and all agreements, contracts or
commitments Provider has or may have with any third parties.    

 

 

Description of Real Estate Leasing Services:

 

1.Recipient’s NJ Lease: Provide negotiation services on an as-needed-basis to
Recipient in connection with Recipient’s real estate lease (“Recipient’s NJ
Lease”) of the property commonly known as 300 Kimball Drive, Parsippany, New
Jersey (“Recipient’s NJ Location”). Such Services are to be provided by
Provider’s Real Estate Manager.



S-24

 

Annex 1 to Schedule A

 

Services and Charges

 

Service   Monthly Billing
Amount

(in US Dollars)   Applicable Notes

(All Monthly Billing
Amounts Stated Herein
Are Fixed Amounts,
Unless Otherwise
Stated)           Enterprise IT Services:                   1. AH Backup  
$983.30               2. AH Backup – Core   $7,686.16               3. AH Cloud
  $74.22               4. AH Cloud – Connected Platform – Core   $1,942.50      
        5. AH Hardware Lease   $7,369.61               6. AH Hardware
Maintenance   $3,161.17               7. AH IAM – Core   $12,687.70   Variable
and Dependent Costs           8. AH IMAC   $626.26               9. AH Other  
$17,393.29               10. AH SAP Basis Support   $20,377.27               11.
AH Shared Hosting   $2,604.23               12. AH Software Maintenance  
$52,769.87               13. AH Storage   $2,020.03               14. AH Storage
– GFS Core   $4,994.81               15. AH Storage – Storage Core   $11,469.09
              16. AH Support   $7,035.62               17. CS Collaboration
Support   $3.37   Variable and Dependent Costs           18. CS EVAN   $688.15  
            19. CS Hardware Lease   $17.47               20. CS Hardware
Maintenance   $310.46               21. CS LEC   $805.31               22. CS
Long Distance   $461.28               23. CS MACD   $570.71    

S-25

 

Service   Monthly Billing
Amount

(in US Dollars)   Applicable Notes

(All Monthly Billing
Amounts Stated Herein
Are Fixed Amounts,
Unless Otherwise
Stated)           24. CS Other   $78.12               25. CS Wireless LAN – Core
  $1,291.00               26. DT Desktop Support   $1,370.71   Variable and
Dependent Costs           27. DT Hardware Lease   $915.53   Variable and
Dependent Costs           28. DT Printer Services   $718.10               29. HD
Helpdesk Calls   $83.88   Variable and Dependent Costs           30. HD Helpdesk
Calls – Core   $1,693.94   Variable and Dependent Costs           31. Honeywell
Connected Person   $2,212.79   Variable and Dependent Costs           32.
Security Other – DLP Core   $3,814.27               33. Security Other –
Firewall Core   $9,613.30               34. SS Cellular   $3.12   Variable and
Dependent Costs           35. SS PDA   $529.44   Variable and Dependent Costs  
        36. SAP, BW, Non-ERP Support   $47,655.04               37. SAP, BW,
Optivision, Meridium Applications Support – Clone Addition   $20,747.56        
      38. SAP, BW, Optivision, Meridium Infrastructure Support – Clone Addition
  $56,667.89               39. SAP and Oracle L&M   $26,687.50               40.
Non-ERP Applications L&M   $69,886.25               41. Site Support  
$56,000.00               42. Technical Support from PMT Service Delivery  
$53,382.00               43. Depreciation of Software Assets   $80,384.94    

S-26

 

Service   Monthly Billing
Amount

(in US Dollars)   Applicable Notes

(All Monthly Billing
Amounts Stated Herein
Are Fixed Amounts,
Unless Otherwise
Stated)           44. ERP (O2C, P2P, SIOP, Financials, EH&S, PM, PS)
Applications (including SAP, APO-DP, SAP PI, HP QC, Autosys, Elemica,
Specification Database, SDS, DG, GLM, REACH, TSCA CDR, OSHA RMP, DHS CFATS, EHS,
MSDS, Web Interface), ERP Analytics Applications (including SAP BW HANA, SAP
Business Objects, SAP BEX)   $126,874.97               45. Commercial and
Digital Customer Applications (including Salesforce.com, Marketing Websites on
Rackspace, ROSI mobile app, Easy Maintenance mobile app, JDET Pricing Analysis
DB)   $26,250.00               46. EH&S Applications Non-SAP (including 3E
Ariel, IHS Essentials 7.5 Suite, Impact ERM, PAIR (Sharepoint CAPA Site), IHS
Stature, OHM, LeakDas, TIPP, Safer Trace, Safer Realtime, Chemical Lookup Tool)
  $4,375.04               47. Manufacturing and Engineering Non-SAP Applications
(including Accolade, Aspen, Autodesk Suite (ACAD Mechanical, Inventor,
Navisworks, Robot), Integraph suite (ICAS, InTools, PVElite, CADWorx, Tank,
Caesar2, SmartPlant, MathCAD), Chemdoodle, ChemDraw, CHF Packout, MESF, Lactam
Tracker, EMOC, Hopewell SQL LIMS 5.1, Chestefield SQL LIMS 5.1, Frankford SQL
LIMS 5.1, Hopewell COA, LIMSLINK, BlueCielo Meridian, Meridium, NWA Quality
Analyst, Pipeflo, PRVSuite, Unisim Design R410, Railcar Tracking, Railtrac,
Yardmaster, Weighmaster, ITS Mobile (SAP), Vendor Qualification system, Apollo
RCCA, Vocollect, ADCA, Optivision)   $28,000.04               48. Time and
Attendance Applications (including Kronos)   $2,625.00               49. Trade
Compliance Applications (Amber Road)   $437.54               50. Financial
Reporting Applications (including (HFM) Licenses   $936.25    

S-27

 

Service   Monthly Billing
Amount

(in US Dollars)   Applicable Notes

(All Monthly Billing
Amounts Stated Herein
Are Fixed Amounts,
Unless Otherwise
Stated)           51. Environment, Health and Safety Applications (including
ETS)   $218.72               52. Procure to Pay Applications (including Dolphin,
KOFAX, pCards)   $6,851.25               53. Order to Cash Applications
(including Autobank, FCSM)   $11,777.50               54. Financial and Tax
Applications (including SAP Global Risk and Compliance, CCH Tax Research, HFM
Flex, Reuters, vAT T&E, e-Rec)   $39,690.00               55. Knowledge
Management Applications (including Documentum, Sharepoint, Nintex Forms and
Workflow)   $9,652.39               56. Warranty Support   $431,317.95*        
      57. Recipient Infrastructure Costs   $117,254.17**               Total
Enterprise IT Services:   $1,375,529.13              

*Subject to monthly adjustment based on resourcing commitments (Provider and
Recipient agree that as of the Distribution Date, the anticipated charges for
Warranty Support for October, 2016 are $431,317.95, the anticipated charges for
Warranty Support for November, 2016 are $115,029.60, and the anticipated charges
for Warranty Support for December, 2016 are $45,520.00.

 

** Recipient Infrastructure Costs Break-Down (Recipient will be billed directly
by Provider for the items listed below, in addition to any items listed in the
above services and charges table for Enterprise IT Services):

 

        A. CS Collaboration Support   $44.49   Variable and Dependent Costs    
      B. DT Desktop Support   $21,684.60   Variable and Dependent Costs

S-28

 

Service   Monthly Billing
Amount

(in US Dollars)   Applicable Notes

(All Monthly Billing
Amounts Stated Herein
Are Fixed Amounts,
Unless Otherwise
Stated)           C. DT Hardware Lease   $24,223.82   Variable and Dependent
Costs           D. DT Hardware Purchases   $78.75   Variable and Dependent Costs
          E. HD Helpdesk Calls   $2,298.45   Variable and Dependent Costs      
    F. Provider Connected Person   $4,406.78   Variable and Dependent Costs    
      G. SS Air Card   $1,050.74   Variable and Dependent Costs           H. SS
Calling Cards   $15.75   Variable and Dependent Costs           I. SS Cellular  
$477.75   Variable and Dependent Costs           J. SS Pagers   $151.20  
Variable and Dependent Costs           K. SS PDA   $13,255.80   Variable and
Dependent Costs           L. AH Backup   $909.30               M. AH Hardware
Lease   $17,289.30               N. AH Hardware Maintenance   $86.10            
  O. AH IMAC   $337.05               P. AH Other   $87.50               Q. AH
Support   $562.80               R. CS Depreciation/Amortization   $211.05      
        S. CS EWAN   $853.13               T. CS Hardware Lease   $780.15      
        U. CS Hardware Maintenance   $1,410.15               V. CS LEC  
$6,418.77               W. CS Long Distance   $2,833.95               X. CS MACD
  $843.15    

S-29

 

Service   Monthly Billing
Amount

(in US Dollars)   Applicable Notes

(All Monthly Billing
Amounts Stated Herein
Are Fixed Amounts,
Unless Otherwise
Stated)           Y. CS Other   $3,544.62               Z. DT Printer Services  
$13,399.05               Human Resources Services:                   1. Payroll
  $19,891.20               3. Healthcare & Welfare Programs   $12,765.90        
      4. Peoplesoft   $17,772.30               5. Learning Hub Access  
$8,610.00               6. Payroll Tax Services   $10,000.00                 
Total Human Resource Services:   $69,039.40               Financial Services:  
                1. Travel & Expense Processing   $610.05               2.
Customer-to-Cash Services   $16,322.25               3. Procure-to-Pay Services
  $29,439.90               4. Record-to-Report Services   $19,337.85            
  5. Cash Applications   $3,499.65               6. Accounting-to-Reporting
Services   $31,500.00               7. Financial Planning and Analysis  
$2,625.00               8. P-Card Services        $131.25               Total
Financial Services:   $103,465.95               Health, Safety & Environment
Services:                   1. eMOC Software and Support   $787.50              
2. Event Tracking System – Support and Metric   $1,575.00               3.
Remediation Management   $1,155.00               4. Dangerous Goods and
Transportation Support.   $787.50    

S-30

 

Service   Monthly Billing
Amount

(in US Dollars)   Applicable Notes

(All Monthly Billing
Amounts Stated Herein
Are Fixed Amounts,
Unless Otherwise
Stated)           5. Transportation Support & Emergency Response (Honeywell)
Resource Support   $0.00*   Variable           Total Health, Safety &
Environment Services:   $4,305.00               * Third-party vendor bills
Provider per-incident; Provider will charge-back Recipient for the cost of such
services as such services are incurred.                   Sales Services:      
            1. Car Use for Recipient’s Sales Team   $19,325.52*   Variable      
    Total Sales Services:   $19,325.52               * $1,756.87 per car.      
            Product Stewardship Services:                   1. Reach
Registration   $1,155.00               Total Product Stewardship Services:  
$1,155.00               Operating & Manufacturing Services:                   1.
OT S&N General Support of Other OT Systems and Networks   $0.00*   Variable    
      2. OT S&N Process Control Optimization and Advanced Applications   $0.00*
  Variable           3. OT S&N Capital Projects and Automation Step-Change
Support   $0.00*   Variable           4. OT S&N Safety Engineering Services:
Hazard Analysis, Risk Identification, Design of Safety Instrumented Systems
Including Deployment and Life-Cycle Support   $0.00*   Variable           5. OT
S&N Process Controls Systems and Network Administration and Security   $0.00*  
Variable           6. Estimation Support   $0.00*   Variable

S-31

 

Service   Monthly Billing
Amount

(in US Dollars)   Applicable Notes

(All Monthly Billing
Amounts Stated Herein
Are Fixed Amounts,
Unless Otherwise
Stated)           7. AdvanSix Discipline Engineering Plant Support   $0.00*  
Variable           8. Process Safety Consulting   $0.00*   Variable          
Total Operating & Manufacturing Services:   $ 0.00               *Billed on a
$122.85 per hour basis.                   **Billed on a $90.30 per hour basis,
plus any charges, costs or fees relating to the national status of any of
Provider’s employees.                   Procurement Services:                  
1. Contractor Qualification System – ISNET World   $175.00               2.
Ariba E-Sourcing Access   $3,518.00               3. eAuction Support  
$1,900.00               4. SAP Vendor Data Management & Troubleshooting  
$7,377.00               5. SAP Training*   $3,675.00   Variable           6. Bay
Group Training**   $3,300.00   Variable           Total Procurement Services:  
$19,945.00               *$300 per day (services provided for 12 days)          
        **$1,100 per employee.                   Customer Support Services:    
              1. Customer Support Master Data   $4,590.60               2.
Customer Service Staffing   $32,791.50               Total Customer Support
Services:   $37,382.10    

S-32

 

Service   Monthly Billing
Amount

(in US Dollars)   Applicable Notes

(All Monthly Billing
Amounts Stated Herein
Are Fixed Amounts,
Unless Otherwise
Stated) Legal / Contracts Services:                   1. Passport Legal Billing
and Matter Management   $945.00               2. Thompson Reuter IP Manager  
$157.50               3. WIDS   $157.50               4. HIPI Virtual File Room
  $420.00               Total Legal / Contracts Services:   $1,680.00          
    Trade Compliance Services:                   1.     Trade Compliance  
$3281.25               Total Trade Compliance Services:   $3281.25              
Non-US Employee Services:                   1. Non-US Employees Based in
Provider Offices Located Within the United States   $63,623.39*               2.
Non-US Employees Based in Provider Offices Located Outside the United States  
$50,732.85*               Total Non-US Employee Services:   $114,356.24        
      *Subject to (A) increase during the term due to the payment of bonuses to
employees, with such bonuses paid in April of each year, and otherwise paid
pursuant to Provider’s payroll policies, customs and practices, and/or (B)
decrease during the term, in the event employee(s) are transferred from Provider
to Recipient.        

S-33

 

Service   Monthly Billing
Amount

(in US Dollars)   Applicable Notes

(All Monthly Billing
Amounts Stated Herein
Are Fixed Amounts,
Unless Otherwise
Stated) Library Services:                   1. Library Services   $10,920.00    
          Total Library Services:   $10,920.00               Supply Chain /
Logistics  Services:                   1. Railcar Use   $603,154.00   As billed
by Lessor           Total Supply Chain / Logistics Services:   $603,154.00      
                 

Real Estate Leasing Services:

                  1. Recipient’s NJ Lease  

$0.00*

              Total Real Estate Leasing Services:  

$0.00

             

*Billed on a $105.00 per hour basis.

       





S-34

 



Schedule B

 

Transition Services to be Provided by AdvanSix

 

1. Operations & Manufacturing Services         Provider: AdvanSix Resins &
Chemicals LLC     115 Tabor Road     Morris Plains, NJ 07950     Attention:    
Telephone:         Recipient: Honeywell International Inc.     115 Tabor Road  
  Morris Plains, NJ 07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.         Term: The Operations /
Manufacturing Services will be provided for up to 6 months from the Distribution
Date, except to the extent that another period is expressly specified herein, or
unless extended or earlier terminated, in whole or in part, in accordance with
the relevant provisions of this Agreement.         Note: Provider will perform
the services described in the Description of Services.

 

Description of Operations &Manufacturing Services:

 

1. Energy & Sustainability Program Management: Provide Energy and Sustainability
Program Management support and services. Such support and services will be
provided by [•], an employee of Provider.

 

2. Simulation Services: Provide Simulation Services and support. Such services
and support will be provided by [•], an employee of Provider.

 

3. Support for Advanced Materials (AM), Orange Site and China Projects: Provide
support for SP, Orange, Texas site (the “Orange Site”) and China projects. Such
support will be provided by [•], with respect to general project, technical and
permitting support at the Orange Site, and [•], with respect to completing open
Advanced Materials projects, including the Air Separation Module Project
startup, phase 2 processes, and other Packaging and Composites packages. Each of
[•] and [•] are employees of Provider.

 

4. Discipline Engineering and ME Support: Provide discipline engineering and
Maintenance Excellence support in connection with non-Provider Recipient
projects and Provider will train and transition Recipient and Recipient’s
employees to perform such support services on and after the Distribution Date.
Such support shall be provided by [•], [•], [•], [•] and [•], who are employees
of Provider.

S-35

 

5. Project Controls Support: Provide Project Controls support and services in
connection with non-Provider Recipient projects and Provider will train and
transition Recipient and Recipient’s employees to perform such support services
on and after the Distribution Date. Such support shall be provided by [•], [•],
[•] and [•], who are employees of Provider.

 

6. OT S&N General Support of Other OT Systems and Networks: Provide services in
connection with: (A) Process Historian, Uniformance Process Studio, Remote
Connectivity and other Basic OT Applications, and design, deploy, and provide
day-to-day support and renewal of appropriate processes for managing the above
described applications over their respective life-cycles, and provide services
in connection with performance measurement of the above described applications,
and implementation of upgrades, troubleshooting, root cause analysis and
optimization of basic applications, and providing general technical support for
the above-listed technologies, (B) OT Wireless Technology, including day-to-day
support of existing wireless systems integral to the process control
infrastructure of the site (One Wireless) and implementation of upgrades,
troubleshooting, root cause analysis and optimization of OS software, (C) small
control platforms, including configuring small Provider controllers and related
computing devices, such as HC-900 and MasterLogic, preparing graphic displays
and deployment of Human Machine Interfaces (HMI) for small controllers and
assisting start-up and commissioning of sub-systems and devices controlled by
small controllers and (D) training activities to Recipient in connection with
each of the aforementioned services.

 

7. OT S&N Process Control Optimization and Advanced Applications: Provide
services in connection with : (A) Process Variability Reduction (PVR), including
planning and implementation of short-term and long-term work for PVR activities
and for optimization of production processes through use of process control
technology, which may include: identification of variability, testing of loop
performance, loop tuning, instrument calibration and conditioning and other
related variability reduction activities, (B) process optimization, including
identification of opportunities for the deployment of intermediate and advanced
process control applications in existing manufacturing plants, and scoping,
design, implementation and optimization of new control applications for the
manufacturing processes, using their existing automation platform, (C) Advanced
Process Control (APC) Applications, including evaluating the economic benefits
of advanced process control applications such as Multivariate Controls, Fuzzy
Logic, Neural-Networks-based and other advanced control technologies;
identifying necessary tasks and estimation of effort required to deploy APC;
configuring and installing of APC’s; tuning of APC appropriate parameters for
optimal performance; and monitoring of APC for continuous delivery of expected
operational metrics, and (D) training activities to Recipient in connection with
each of the aforementioned services.

 

8. OT S&N Capital Projects and Automation Step-Change Support: Provide services
in connection with (A) basic engineering, including defining needs, evaluating
alternatives and selection of all instrumentation devices, control strategies
and infrastructure used to monitor and control new engineering systems,
machinery and manufacturing processes, (B) detailed engineering, including
design, installation, commissioning, optimization and continuous support of
automation infrastructure used to monitor and control new engineering systems,
machinery and manufacturing processes, which may include: (i) defining control
strategies for continuous chemical processes: distillation columns, reactors,
boilers, and similar processes, (ii) configuring of Distributed Control Systems
(DCS) and related computing devices, (iii) preparing graphic displays and
deployment of Human Machine Interfaces (HMI), (iv) continually optimizing the
automation platform and systems to ensure process operations are conducted
automatically to the full extent of their capabilities, and (v) training
activities to Recipient in connection with each of the aforementioned services.

 

9. OT S&N Safety Engineering Services: Hazard Analysis, Risk Identification,
Design of SafetyInstrumented Systems Including Deployment and Life-Cycle
Support: Provide services in connection with: (A) participating in teams tasked
with the performance of hazardous operations analysis (HAZOP), process hazard
analysis (PHA) and layers of protection analysis (LOPA) and generate

S-36

 

guidance for the determination of appropriate automation-based mitigating
remedies; (B) providing technical knowledge with respect to required safety
automation codes and regulations applicable to manufacturing facilities and
guide Recipient to achieve compliance, (C) preparing and managing organizational
know-how documentation (standards and best engineering practices) on the design,
implementation, testing and validation of all life-cycle activities associated
with safety automation systems, (D) allocating appropriate safety layers for
process risks identified in hazard analysis, through the definition of
Instrumented Protective Functions (IPF) and Safety Instrumented Functions (SIF),
(E) performing engineering calculations for the determination of Safety
Integrity Levels (SIL) and analysis of optimal risk-reduction alternatives, (F)
documenting the capture all required specifications of the safety layers of the
automation systems: functional logic, reliability of devices, SIL calculations,
testing procedures, protocols for installation, commissioning and validation,
(G) providing technical expertise on scoping and estimation of safety automated
systems to capital projects throughout all their development phases, (H)
developing applications (programming) of safety-related logic, design and
implement integration with Distributed Control Systems (DCS) and Human-Machine
Interfaces (HMI), provide commissioning services and lead testing and validation
activities for Safety Instrumented Systems (SIS), (I) delivering conceptual and
detailed design of SIS fully compliant with IEC 61508 and 61511 standards
(ANSI/ISA 84), including field instruments, actuators, logic solvers and
interfaces to other systems, and (J) training activities to Recipient in
connection with each of the aforementioned services.

 

10. OT S&N Process Controls Systems and Network Administration and Security:
Provide services in connection with: (A) access control, including managing
Recipient’s employees who are authorized to access, operate, and modify the
following system computing components of Recipient: firewalls, gateways,
switches, servers, workstations, and similar components, and the means to
authenticate users and validate such users’ privileges, (B) change management,
including controlling administrative and technical procedures for implementing
modifications, upgrades, additions and deletions of all system components, with
modifications concerning hardware, operating and configuration system software,
third party software and documentation, (C) back-up and recovery, including
organizing and implementing all activities required to ensure that system
software, application software, configuration parameters and critical process
data can be retrieved in the event of system faults, and be fully functional in
the least amount of time possible, (D) data integrity, including managing all
ancillary systems required to guarantee that the automation information is
available as needed (e.g., UPS, encryption servers, anti-virus, patches and
software version updates, and all other security activities, (E) performance
monitoring, including managing all activities required to determine the
operational conditions of the following system elements: CPU utilization, cache
utilization, number of transactions, job waiting times, disk capacity
utilization, system error messages, network traffic and load, I/O load, alarms,
and similar system elements, (F) performance delivery, including confirming that
the system delivers the availability and reliability required by the users, and
that the expected performance does not degrade over time, which may require
troubleshooting, root cause analysis, implementation of fixes and day-to-day
improvement, and (G) training activities to Recipient in connection with each of
the aforementioned services.

 

11. Orange Site Project Support: For 3 months from the Distribution Date,
provide project work support services to Recipient at the Orange Site. Such
services and support will be provided by [•], an employee of Provider.

 

12. MARS Project Support: For 2 months from the Distribution Date, Provider will
provide Recipient with support services relating to the MARS project, including
updating the master file for material master data in Access, updating CIP master
data, such as PIR/Source List aligned with Spring schedule, and troubleshooting
planning and execution issues. Such services and support will be provided by
[•], an employee of Provider.

S-37

 

2. Procurement Services         Provider: AdvanSix Resins & Chemicals LLC    
115 Tabor Road     Morris Plains, NJ 07950     Attention:     Telephone:        
Recipient: Honeywell International Inc.     115 Tabor Road     Morris Plains, NJ
07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.         Term: The Procurement Services will
be provided for up to 1 month from the Distribution Date, except to the extent
that another period is expressly specified herein, or unless extended or earlier
terminated, in whole or in part, in accordance with the relevant provisions of
this Agreement.         Note: Provider will perform the services described in
the Description of Services.

 

Description of Procurement Services:

 

1. Colonial Heights Natural Gas Supply: Administration of existing shared gas
supply agreement servicing Recipient’s Colonial Heights location. Additionally,
Provider will be responsible for such location’s receipt of appropriate gas
supply, which shall be consistent with the gas supply provided to such location
prior to the Distribution Date, and Provider will promptly pay any and all
invoices relating to such shared gas supply agreement. Such shared gas supply
agreement currently has an expiration date of October 31, 2016. Recipient will
reimburse Provider for a portion of the actual costs of natural gas supply to
the Colonial Heights location during the Term, consistent with the allocation of
actual costs of natural gas supply between Recipient and Provider which exist as
of the Distribution Date.

 

2. Packaging Buyer Support: For a period expiring on the earlier of: (A) 3
months from the Distribution Date, and (B) 1 month following Recipient’s
identification, and Provider’s reasonable acceptance, of a replacement employee,
Provider will support Recipient’s packaging procurement requirements by making a
Provider employee available to perform Recipient’s packaging procurement
requirements, including the training of Recipient’s replacement employee and/or
employees that perform similar functions, as reasonably assigned by Recipient.
Notwithstanding the foregoing, such employee shall only be available to
Recipient to perform the aforementioned Packaging Buyer Support services for a
maximum of 15 hours per work week.

 

3. Direct Tolling Buyer Support: For a period expiring on the earlier of: (A) 3
months from the Distribution Date, and (B) 1 month following Recipient’s
identification, and Provider’s reasonable acceptance, of a replacement employee,
Provider will support Recipient’s direct tolling procurement requirements by
making a Provider employee available to perform Recipient’s direct tolling
procurement requirements, including training of Recipient’s replacement employee
and/or employees that perform similar functions, as reasonably assigned by
Recipient. Notwithstanding the foregoing, such employee

S-38

 

shall only be available to Recipient to perform the aforementioned Direct
Tolling Buyer Support services for a maximum of 8 hours per work week.

 

3. Customer Support Services         Provider: AdvanSix Resins & Chemicals LLC  
  115 Tabor Road     Morris Plains, NJ 07950     Attention:     Telephone:      
  Recipient: Honeywell International Inc.     115 Tabor Road     Morris Plains,
NJ 07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.         Term: The Customer Support Services
will be provided for up to 2 months from the Distribution Date, except to the
extent that another period is expressly specified herein, or unless extended or
earlier terminated, in whole or in part, in accordance with the relevant
provisions of this Agreement.         Note: Provider will perform the services
described in the Description of Services.

 

Description of Customer Support Services:

 

1. MARS Project Support: Provide Recipient with, and make available to
Recipient, 1 full time equivalent employee of Provider’s Customer Service staff,
who will provide taxware support to Recipient in connection with Recipient’s
MARS project. Recipient may provide written notice to Provider that it no longer
requires this Service, and the charges relating to this Service shall be
prorated.

 

4. Supply Chain / Logistics Services         Provider: AdvanSix Resins &
Chemicals LLC     115 Tabor Road     Morris Plains, NJ 07950     Attention:    
Telephone:         Recipient: Honeywell International Inc.     115 Tabor Road  
  Morris Plains, NJ 07950     Attention:     Telephone:

 

  Services and Charges: See Annex 1.

S-39

 

  Term: The Supply Chain / Logistics Services will be provided for up to 4
months from the Distribution Date, except to the extent that another period is
expressly specified herein, or unless extended or earlier terminated, in whole
or in part, in accordance with the relevant provisions of this Agreement.      
  Note: Provider will perform the services described in the Description of
Services.

 

Description of Supply Chain / Logistics Services:

 

1. Rail Procurement: Provide rail procurement support through [•]. an employee
of Provider.. [•] will complete all of Recipient’s rail procurement work, as
assigned by Recipient, and train any of Recipient’s employees that are engaged
to perform rail procurement support, or similar work, after the expiration of
the Term.

 

2. Bulk Marine Execution: For a period of 4 months from the Distribution Date,
Provider will provide Recipient with bulk marine operational support, which
shall be provided by Provider’s employee, [•]. Such support includes, but is not
limited to, vessel nomination and coordination between ship owners, suppliers
and the Recipient’s plant, as well as support during operational emergencies.
Provider, through [•], will train a designated Recipient employee in bulk marine
operational support during the Term.

 

5. Financial Services         Provider: AdvanSix Resins & Chemicals LLC     115
Tabor Road     Morris Plains, NJ 07950     Attention:     Telephone:        
Recipient: Honeywell International Inc.     115 Tabor Road     Morris Plains, NJ
07950     Attention:     Telephone:


  Services and Charges: See Annex 1.         Term: The Financial Services will
be provided during the months of September, 2016 and October, 2016, or unless
extended or earlier terminated, in whole or in part, in accordance with the
relevant provisions of this Agreement.         Note: Provider will perform the
services described in the Description of Services.

 

Description of Financial Services:

 

1. FICO Transition Services: Provide FICO transition services to Recipient for
the AM 900 SAP Client during the Term such that (a) all SAP sub-systems are
settled through FICO prior to the expiration or termination of the Term, and (b)
Recipient may service such AM 900 SAP Client internally after the expiration or
termination of the Term.  Such services include creating scorecards and
reporting, and making the Provider employee responsible for the CIP 900 FICO
module in SAP, specifically, [•], available to Recipient to address and answer
Recipient’s ad hoc questions.

 

S-40

 

Annex 1 to Schedule B

 

Services and Charges

 

Service   Monthly Billing
Amount

(in US Dollars)   Applicable Notes           Operating & Manufacturing Services:
                  1. Energy & Sustainability   $0.00*               2.
Simulation Services   $0.00*               3. Support for Advanced Materials
(AM), Orange Site and China Projects   $0.00*               4. Discipline
Engineering Support and ME Support   $0.00*               5. Project Controls
Support   $0.00*               6. OT S&N General Support of Other OT Systems and
Networks   $0.00*               7. OT S&N Process Control Optimization and
Advanced Applications   $0.00*               8. OT S&N Capital Projects and
Automation Step-Change Support   $0.00*               9. OT S&N Safety
Engineering Services: Hazard Analysis, Risk Identification, Design of Safety
Instrumented Systems Including Deployment and Life-Cycle Support   $0.00*      
        10. OT S&N Process Controls Systems and Network Administration and
Security   $0.00*               11. Orange Site Project Support   $14,800.00    
          12. Mars Project Support   $2,275.00               Total Operating &
Manufacturing Services:   $ 17,075.00               *Variable, billed on a
$122.85 per hour basis.                   Procurement Services:                
  1. Colonial Heights Natural Gas Supply   $1,050.00   Variable           2.
Packaging Buyer Support   $5,215.00               3. Direct Tolling Buyer
Support   $5,756.00    

S-41

 

Service   Monthly Billing
Amount

(in US Dollars)   Applicable Notes Total Customer Support Services:   $12,021.00
              Customer Support Services:                   1. MARS Project
Support   $6,558.30               Total Procurement Services:   $6,558.30      
        Supply Chain / Logistics Services:                   1. Rail Procurement
  $4,200.00               2. Bulk Marine Execution   $1,421.87              
Total Supply Chain/Logistics Services:   $5,621.87               Financial
Services:                   1. FICO Transition Services   $14,250.00            
  Total Financial Services:   $14,250.00    

S-42

 

Schedule C

 

[Intentionally Omitted]

S-43

 

Schedule D

 

[Intentionally Omitted]

S-44

 

Schedule E

 

Shared Real Property

 

  Provider: Honeywell International Inc.     Global Real Estate     21925 Field
Parkway, Suite 220     Deer Park, Illinois 60010     Attention:     Telephone:  
      Recipient: AdvanSix Resins & Chemicals LLC     115 Tabor Road     Morris
Plains, NJ 07950     Attention:     Telephone:

 

  Term: The Shared Real Property will be provided from 12 months from the
Distribution, except to the extent that another period is expressly specified in
this Schedule E with respect to any Shared Real Property described below, or
unless earlier terminated, in whole or in part, in accordance with the relevant
provisions of this Agreement.         Restrictions Applicable to the Shared Real
Property Recipient’s occupancy and use of the Shared Real Property is subject to
any rules and restrictions Provider may impose from time to time, in its sole
discretion (including, without limitation, with respect to use by Recipient and
its Personnel of existing employee entrances). Further, Provider may restrict
Recipient from occupying or using any part of any Shared Real Property described
below if Provider determines, in its sole discretion, that such restriction is
reasonably necessary for the conduct of Provider’s business.

 

Shared Real Property to be provided by Honeywell to AdvanSix:

 

·Continued occupancy of, and access to, certain portions Provider’s Morris
Plains, New Jersey location, commonly known as 115 Tabor Road, Morris Plains,
NJ, including continued access to all of the “Common Areas”, as designated by
Provider, in each case, solely for use as Recipient’s headquarters. Recipient’s
right to occupy and access Provider’s Morris Plains location, as described
herein, shall terminate on the earlier of: (A) 12 months after the Distribution
Date, or (B) at such time as Provider determines that Recipient has adequately
transitioned into its new headquarters. The Monthly License Fee for the Morris
Plains location shall be $15,000.

 

·Occupancy of, and access to, that certain 3,900 square foot portion of the
research and development offices and laboratory space in Provider’s Morristown
CTC, New Jersey location, commonly known as 101 Columbia Road, Morristown, NJ,
for a Term of 12 months beginning on the Distribution Date, including access to
all of the “Common Areas”, as designated by Provider, in each case, solely for
use as Recipient’s research and development activities. Recipient’s right to
occupy and access Provider’s Morristown CTC’s location, as

S-45

 

described herein, shall terminate on the earlier of: (A) 12 months after the
Distribution Date, or (B) at such time as Provider determines that Recipient has
adequately transitioned into its new headquarters. The Monthly License Fee for
the Morristown location shall be $9,750.

S-46